Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

$4,350,000,000
BRIDGE CREDIT AGREEMENT

 

 

 

dated as of December 16, 2016,

 

 

 

JPMORGAN CHASE BANK, N.A.,
Administrative Agent

 

 

 

The Lenders Listed Herein

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

 

 

Section 1.01 . Definitions

1

Section 1.02 . Accounting Terms and Determinations

15

Section 1.03 . Types of Borrowings

16

Section 1.04 . Terms Generally

16

 

 

ARTICLE 2

THE CREDITS

 

 

Section 2.01 . Commitments to Lend

16

Section 2.02 . Notice of Borrowing

16

Section 2.03 . [Reserved]

16

Section 2.04 . Notice to Lenders; Funding of Loans

17

Section 2.05 . Evidence of Debt

17

Section 2.06 . Maturity of Loans

17

Section 2.07 . Interest Rates

17

Section 2.08 . Method of Electing Interest Rates

18

Section 2.09 . Fees

19

Section 2.10 . Optional Termination or Reduction of Commitments

20

Section 2.11 . Mandatory Termination or Reduction of Commitments

20

Section 2.12 . Prepayments

20

Section 2.13 . General Provisions as to Payments

21

Section 2.14 . Funding Losses

21

Section 2.15 . Computation of Interest and Fees

21

Section 2.16 . Regulation D Compensation

21

Section 2.17 . [Reserved]

22

Section 2.18 . [Reserved]

22

Section 2.19 . [Reserved]

22

Section 2.20 . Defaulting Lenders; Affected Lenders

22

 

 

ARTICLE 3

CONDITIONS

 

 

Section 3.01 . Conditions Precedent to Effective Date

23

Section 3.02 . Conditions Precedent to Closing Date

24

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01 . Corporate Existence and Power

25

 

i

--------------------------------------------------------------------------------


 

Section 4.02 . Corporate and Governmental Authorization; No Contravention

25

Section 4.03 . Binding Effect

25

Section 4.04 . Financial Information

25

Section 4.05 . Litigation

26

Section 4.06 . Environmental Matters

26

Section 4.07 . Investment Company Act

26

Section 4.08 . Compliance with Certain Laws

26

Section 4.09 . Margin Regulations

27

Section 4.10 . Solvency

27

Section 4.11 . Use of Proceeds

27

 

 

ARTICLE 5

COVENANTS

 

 

Section 5.01 . Information

27

Section 5.02 . Maintenance of Existence

28

Section 5.03 . Compliance with Laws

28

Section 5.04 . Use of Proceeds

28

Section 5.05 . Debt to Capitalization

28

Section 5.06 . Mergers, Consolidations and Sales of Assets

28

Section 5.07 . Limitations on Liens

29

Section 5.08 . Limitations on Sale and Lease-Back

31

Section 5.09 . Limitations on Change in Subsidiary Status

32

 

 

ARTICLE 6

DEFAULTS

 

 

Section 6.01 . Events of Default

32

Section 6.02 . Notice of Default

33

 

 

ARTICLE 7

THE AGENT

 

 

Section 7.01 . Appointment and Authorization

34

Section 7.02 . Agent and Affiliates

34

Section 7.03 . Action by Agent

34

Section 7.04 . Consultation with Experts

34

Section 7.05 . Liability of Agent

34

Section 7.06 . Indemnification

34

Section 7.07 . Credit Decision

34

Section 7.08 . Successor Agent

35

Section 7.09 . Agent’s Fee

35

 

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

 

Section 8.01 . Basis for Determining Interest Rate Inadequate or Unfair

35

Section 8.02 . Illegality

36

 

ii

--------------------------------------------------------------------------------


 

Section 8.03 . Increased Cost and Reduced Return

36

Section 8.04 . Taxes

37

Section 8.05 . Base Rate Loans Substituted for Affected Euro-Dollar Loans

40

Section 8.06 . Mitigation Obligations; Replacement of Lenders

40

 

 

ARTICLE 9

MISCELLANEOUS

 

 

Section 9.01 . Notices

41

Section 9.02 . No Waivers

41

Section 9.03 . Expenses; Indemnification

41

Section 9.04 . Sharing of Set-offs

42

Section 9.05 . Amendments and Waivers

43

Section 9.06 . Successors and Assigns

43

Section 9.07 . Designated Lenders

44

Section 9.08 . Collateral

46

Section 9.09 . Governing Law; Submission to Jurisdiction

46

Section 9.10 . Counterparts; Integration

46

Section 9.11 . Waiver of Jury Trial

46

Section 9.12 . Confidentiality

46

Section 9.13 . USA Patriot Act

47

Section 9.14 . No Fiduciary Relationship

47

Section 9.15 . Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

47

Section 9.16 . Right of Set-off

48

 

 

Schedule 1.01  Commitment Schedule

 

Schedule 2.01  Pricing Schedule

 

 

 

Exhibit A         Form of Note

 

Exhibit B         Form of Assignment and Assumption Agreement

 

Exhibit C         Form of Designation Agreement

 

Exhibit D         Form of Solvency Certificate

 

 

iii

--------------------------------------------------------------------------------


 

BRIDGE CREDIT AGREEMENT

 

BRIDGE CREDIT AGREEMENT dated as of December 16, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) among ROCKWELL COLLINS, INC., the LENDERS listed on the signature
pages hereof and JPMORGAN CHASE BANK, N.A., as Agent.

 

The parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Acquired Entity” means B/E Aerospace, Inc., a Delaware corporation.

 

“Acquired Entity Material Adverse Effect” means, with respect to the Acquired
Entity, any event, occurrence, development or change that has a material adverse
effect on the business, financial condition or results of operations of the
Acquired Entity and its Subsidiaries, taken as a whole; provided, however, that
none of the following (or the results thereof) shall constitute or be taken into
account in determining whether an Acquired Entity Material Adverse Effect shall
have occurred: (i) changes in general economic, financial market, regulatory,
business, financial, political, geopolitical, credit or capital market
conditions, including interest or exchange rates; (ii) general changes or
developments in any of the industries or markets, or in the business conditions
in the geographic regions, in which the Acquired Entity or any of its
Subsidiaries operate (or applicable portions or segments of such industries or
markets); (iii) changes in any applicable U.S. Laws or accounting regulations or
principles or interpretations thereof; (iv) any change in the price or trading
volume of the Acquired Entity’s securities or other financial instruments or
change in the Acquired Entity’s credit rating, in and of itself (provided that
the facts or occurrences giving rise to or contributing to such change that are
not otherwise excluded from the definition of “Acquired Entity Material Adverse
Effect” may be taken into account in determining whether an Acquired Entity
Material Adverse Effect has occurred); (v) any failure by the Acquired Entity to
meet its internal or published projections, budgets, plans or forecasts of its
revenues, earnings or other financial performance or results of operation or any
published analyst or other third party estimates or expectations of the Acquired
Entity’s revenue, earnings or other financial performance or results of
operations for any period, in and of itself (provided that the facts or
occurrences giving rise to or contributing to such failure that are not
otherwise excluded from the definition of “Acquired Entity Material Adverse
Effect” may be taken into account in determining whether an Acquired Entity
Material Adverse Effect has occurred); (vi) any outbreak or escalation of
hostilities or war or any act of terrorism, or any acts of God, weather-related
events, fires or natural disasters; (vii) any action taken or not taken at the
express written request of Parent after the date of the Acquisition Agreement;
or (viii) the public announcement or pendency of the Merger or the other
transactions contemplated by the Acquisition Agreement or the identity of
Parent; provided that if the facts, circumstances, events, changes, occurrences
or effects set forth in clauses (i) through (iii) and (vi) above have a material
disproportionate impact on the Acquired Entity and its Subsidiaries, taken as a
whole, relative to the other participants in the industries in which the
Acquired Entity and its Subsidiaries operate, such facts, circumstances, events,
changes, occurrences or efforts may be taken into account in determining whether
an Acquired Entity Material Adverse Effect has occurred.  Terms capitalized in
this definition, other than “Acquired Entity” and “Acquisition Agreement”, have
the meanings assigned to them in the Acquisition Agreement as in effect on
October 23, 2016.

 

--------------------------------------------------------------------------------


 

“Acquisition” means the acquisition by the Company of the Acquired Entity, made
pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of the
Acquisition Agreement Date, among the Acquired Entity, Merger Sub and the
Company.

 

“Acquisition Agreement Date” means October 23, 2016.

 

“Acquisition Agreement Representation Condition” means at any time of
determination that such of the representations and warranties made by or with
respect to the Acquired Entity and its Subsidiaries in the Acquisition Agreement
as are material to the interests of the Lenders shall fail to be true and
correct at such time, but only to the extent that the Company has (or the
Company’s applicable affiliate has) the right (taking into account any
applicable cure provisions), pursuant to the Acquisition Agreement, to terminate
the Company’s (or such affiliate’s) obligations under the Acquisition Agreement
to consummate the Acquisition (or the right not to consummate the Acquisition
pursuant to the Acquisition Agreement) as a result of a breach of such
representations and warranties.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.

 

“Affected Lender” shall mean any Lender whose credit ratings from Moody’s and
S&P fall below Baa3 and BBB-, respectively, but only if the Company notifies the
Agent of Company’s designation of such Lender as an “Affected Lender” hereunder.

 

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

 

“Agent and Lender Parties” has the meaning set forth in Section 9.14.

 

“Agent Resignation Event” means (a) the occurrence and continuance of an Event
of Default or (b) the Company ceasing to maintain an investment grade rating
from each of S&P and Moody’s.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its Base Rate Loans, its Domestic Lending Office and (b) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means JPMorgan Chase Bank, N.A., in its capacity as sole lead
arranger and sole bookrunner.

 

“Asset Sale” means any sale, transfer or other disposition of any asset of the
Company or any of its Subsidiaries (including pursuant to a sale and leaseback
transaction or by way of any merger or consolidation) made after the Closing
Date outside of the ordinary course of business, including (a) any issuance or
sale of Equity Interests in any Subsidiary to a Person other than the Company or
any of its Subsidiaries and (b) any casualty or other insured damage to, or any
taking under power of eminent

 

2

--------------------------------------------------------------------------------


 

domain or by condemnation or similar proceeding of, any assets of the Company or
any of its Subsidiaries, other than Excluded Asset Sales.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the London Interbank Offered Rate for a one month
Interest Period beginning on such day (or if such day is not a Euro-Dollar
Business Day, the immediately preceding Euro-Dollar Business Day) plus 1%;
provided that, the London Interbank Offered Rate for any day shall be based on
the London Interbank Offered Rate at approximately 11:00 a.m. London time on
such day.  Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the London Interbank Offered Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the London Interbank Offered Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest at the Base Rate pursuant to
the Notice of Borrowing or the applicable Notice of Interest Rate Election or
pursuant to Article 8.

 

“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change in any law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority, in each case after the date of this Agreement or (c) compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection

 

3

--------------------------------------------------------------------------------


 

therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be after the date of this Agreement, regardless of the
date enacted, adopted or issued.

 

“Closing Date” means the date on which the conditions precedent specified in
Section 3.02 are satisfied or waived in accordance with Section 9.05; provided
that the Closing Date shall occur (if at all) on or prior to the Commitment
Termination Date.

 

“Commission” means the Securities and Exchange Commission, or any successor to
its duties under the Securities Exchange Act of 1934.

 

“Commitment” means (a) with respect to each Lender, the amount set forth
opposite the name of such Lender on the Commitment Schedule or (b) with respect
to any Assignee, the amount of the transferor Lender’s Commitment assigned to
such Assignee pursuant to Section 9.06(c), in each case as such amount may be
reduced from time to time pursuant to Section 2.10 or changed as a result of an
assignment pursuant to Section 9.06(c).

 

“Commitment Letter” means the commitment letter dated October 23, 2016, between
the Company and JPMorgan Chase Bank, N.A.

 

“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
1.01.

 

“Commitment Termination Date” means the earlier of (a) the date on which the
Acquisition Agreement is terminated or expires and (b) 5:00 p.m. (New York City
time) on October 21, 2017.

 

“Company” means Rockwell Collins, Inc., a Delaware corporation and its
successors.

 

“Consolidated Debt” means, at any date, the Debt of the Company and its
Restricted Subsidiaries, as consolidated and determined as of such date in
accordance with GAAP.

 

“Consolidated Funded Debt” means, at any date, the Funded Debt of the Company
and its Restricted Subsidiaries, as consolidated and determined as of such date
in accordance with GAAP.

 

“Consolidated Subsidiary” means, as to any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

 

“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee which are
capitalized in accordance with GAAP, (e) all non-contingent obligations of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit or similar instrument, (f) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person, and (g) all Guarantees by such Person of Debt of another Person
(each such Guarantee to constitute Debt in an amount equal to the amount of such
other Person’s Debt Guaranteed thereby).

 

4

--------------------------------------------------------------------------------


 

“Debt Incurrence” means (a) any Senior Notes Issuance and (b) any other issuance
or incurrence of Debt referred to in clause (a) of the definition thereof by the
Company or any of its Subsidiaries, other than Excluded Debt.

 

“Debt to Total Capitalization Ratio” means at any time, the ratio, expressed as
a percentage, of (a) Consolidated Debt to (b) Total Capitalization.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans or (ii) pay over to the Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Agent and the Company in writing that such
failure is the result of such Lender’s reasonable determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or the
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with all or any portion of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s reasonable determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit or (c) has
failed, within three Domestic Business Days after written request by the Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund Loans;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Agent’s receipt of such certification in form and substance
reasonably satisfactory to it, (d) has become the subject of a Bankruptcy Event
or has a Parent that has become the subject of a Bankruptcy Event or (e) has
become the subject of a Bail-In Action.

 

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.

 

“Designated Lender Register” has the meaning set forth in Section 9.07(c).

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).

 

“Designation Agreement” has the meaning set forth in Section 9.07(a).

 

“Dollars” or “dollars” or “$” refers to lawful money of the United States of
America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any

 

5

--------------------------------------------------------------------------------


 

institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which this Agreement becomes effective in
accordance with Section 3.01.

 

“Eligible Designee” means a special purpose corporation that (a) is organized
under the laws of the United States or any state thereof, (b) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (c) issues (or the parent of which issues) commercial
paper rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including (without limitation) ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

 

“Equity Issuance” means any issuance of Equity Interests by the Company, whether
pursuant to a public offering or in a Rule 144A or other private placement,
other than issuances pursuant to employee and/or director stock plans or
employee and/or director compensation plans.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Company
and the Agent.

 

6

--------------------------------------------------------------------------------


 

“Euro-Dollar Loan” means a Loan that bears interest at a Euro-Dollar Rate
pursuant to the Notice of Borrowing or the applicable Notice of Interest Rate
Election.

 

“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.07(b) on the basis of the London Interbank Offered Rate.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor), for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding $5,000,000,000 in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to United States
residents).

 

“Events of Default” has the meaning set forth in Section 6.01.

 

“Excluded Asset Sales” means (a) sales, transfers and other dispositions of
assets generating Net Proceeds of less than $5,000,000 in a single transaction
or in a series of related transactions, (b) sales, transfers and other
dispositions of assets occurring from and after the Closing Date and generating
Net Proceeds of at least $5,000,000 in a single transaction or in a series of
related transactions but less than $250,000,000 in the aggregate, (c) sales,
transfers and other dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, (d) sales, transfers and other dispositions of
assets by the Company or any Subsidiary to the Company or any other Subsidiary
and (e) sales, transfers and other dispositions of equipment to the extent that
(i) such equipment is exchanged for credit against the purchase price of similar
replacement equipment or (ii) the proceeds of such sale, transfer or other
disposition are reasonably promptly applied to the purchase price of such
replacement equipment.

 

“Excluded Debt” means (a) any intercompany Debt among the Company and/or its
Subsidiaries, (b) any Debt issued or incurred under working capital or overdraft
facilities and ordinary course capital leases or purchase money or equipment
financings, (c) any Debt resulting from the modification, refinancing,
refunding, renewal, replacement or extension of any Debt outstanding on the
Effective Date; provided that the principal amount thereof does not exceed the
principal amount of the Debt so modified, refinanced, refunded, renewed,
replaced or extended, except by the amount of accrued and unpaid interest, any
premium or other reasonable amount paid thereon, fees and expenses incurred in
connection therewith and unfunded commitment with respect thereto, (d) Debt
under the Term Facility in an aggregate principal amount not to exceed
$1,500,000,000, (e) Debt under the Five-Year Facility in an aggregate principal
amount not to exceed $1,500,000,000, (f) any Debt consisting of commercial
paper, (g) the Loans made hereunder or (h) other Debt not included in clauses
(a) through (g) above in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding.

 

“Excluded Taxes” means (a) in the case of each Lender and the Agent, Taxes
imposed on or measured by its net income (however denominated), and franchise or
similar Taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or in which its principal
executive office is located or any political subdivision thereof or by any
State, possession or territory of the United States in which such Lender or the
Agent (as the case may be) is doing business, (b) in the case of each Lender,
Taxes imposed on or measured by its net income (however denominated), and
franchise or similar Taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof, (c) branch
profits Tax imposed by the

 

7

--------------------------------------------------------------------------------


 

United States, (d) United States withholding Taxes to the extent imposed as a
result of a Lender voluntarily designating a successor Applicable Lending
Office, which has the effect of causing such Lender to become subject to United
States withholding Tax payments in excess of those in effect immediately prior
to such designation, (e) Taxes resulting from FATCA, and (f) in the case of each
Lender and the Agent, Taxes imposed by any jurisdiction or any political
subdivision thereof as a result of a connection between the Lender or the Agent
and such jurisdiction or political subdivision (other than a connection
resulting solely from executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement).

 

“Facility Fee Rate” means the facility fee rate set forth in the Pricing
Schedule.

 

“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version of the Internal
Revenue Code), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to the foregoing and (b) any
similar law adopted by any non-U.S. Governmental Authority pursuant to an
intergovernmental agreement between such non-U.S. jurisdiction and the United
States.

 

“FCPA” has the meaning set forth in Section 4.08.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Domestic Business Day by
the NYFRB as the federal funds effective rate.

 

“Fee Letter” means the fee letter dated as of October 23, 2016, between the
Company and JPMorgan Chase Bank, N.A.

 

“Five-Year Facility” means the revolving credit facility under the Five-Year
Credit Agreement dated as of the date of this Agreement, among the Company, the
“Lenders” party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” of any Person means, at any date of computation, all indebtedness
for borrowed money of such Person which by its terms matures more than 12 months
after such date or which is extendible or renewable at the option of such Person
to a time more than 12 months after such date; provided, however, that
(a) Funded Debt shall include all obligations in respect of lease rentals which
under GAAP appear on a balance sheet of such Person as a liability item other
than a current liability, (b) in the case of the Company, Funded Debt shall not
include Subordinated Debt and (c) outstanding preferred stock of a Restricted
Subsidiary that is not owned by the Company or a Wholly-Owned Restricted
Subsidiary shall be deemed to constitute a principal amount of Funded Debt equal
to the par value or involuntary liquidation value, whichever amount is higher,
of such preferred stock.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Lenders; provided that Total Capitalization shall
be determined without giving effect to implementation of Financial Accounting
Standards Board Statement No. 158 (or its equivalent in the Accounting Standards
Codification or any subsequent codification thereof); provided

 

8

--------------------------------------------------------------------------------


 

further that terms of an accounting or financial nature used herein shall be
construed, and computations of amounts and ratios referred to herein shall be
made without giving effect to any change to or modification of GAAP which would
require the capitalization of leases (whether or not existing on the Closing
Date) that would be characterized as “operating leases” under GAAP as in effect
on the Closing Date.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Group of Loans” means, at any time, a group of Loans consisting of (a) all
Loans which are Base Rate Loans at such time or (b) all Euro-Dollar Loans having
the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by-products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.

 

“Impacted Interest Period” has the meaning set forth in the definition of
“London Interbank Offered Rate.”

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Interest Period” means with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the Notice of Borrowing or on
the date specified in an applicable Notice of Interest Rate Election and ending
one, three or six months thereafter, as the Company may elect in such notice;
provided that:

 

(a)                               any Interest Period which would otherwise end
on a day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Euro-Dollar Business Day; and

 

(b)                              any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Euro-Dollar Business Day of a calendar month;

 

provided, further, that no Interest Period applicable to any Loan may end after
the Maturity Date.

 

9

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“Lender” means each bank or other institution listed on the signature
pages hereof, each Assignee which becomes a Lender pursuant to
Section 9.06(c) and their respective successors.

 

“Lender Appointment Period” has the meaning set forth in Section 7.08.

 

“LIBO Screen Rate” has the meaning set forth in the definition of “London
Interbank Offered Rate.”

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset.  For purposes hereof, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Loan made by a Lender, and “Loans” means Loans made by the
Lenders, in each case pursuant to Section 2.01; provided that, if any such loan
or loans (or portions thereof) are combined or subdivided pursuant to a Notice
of Interest Rate Election, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.

 

“Loan Documents” means this Agreement (including the schedules and exhibits
hereto) and any Notes issued to any Lender hereunder.

 

“London Interbank Offered Rate” means, with respect to any Euro-Dollar Borrowing
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00
a.m. (London time) two Euro-Dollar Business Days prior to the commencement of
such Interest Period; provided that if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the London
Interbank Offered Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Mandatory Commitment Reduction Event” means (a) any Equity Issuance or (b) any
Debt Incurrence.

 

“Mandatory Prepayment Event” means (a) any Equity Issuance, (b) any Debt
Incurrence or (c) any Asset Sale.

 

“Material Debt” means a Single Issue (other than the Notes) of the Company
and/or one or more of its Subsidiaries in a principal amount exceeding
$100,000,000.

 

“Maturity Date” means the date that is 364 days after the Closing Date or, if
such date is not a Euro-Dollar Business Day, the immediately preceding
Euro-Dollar Business Day.

 

“Merger Consideration” has the meaning set forth in the Acquisition Agreement in
effect on the Acquisition Agreement Date.

 

“Merger Sub” means Quarterback Merger Sub Corp., a Delaware corporation and a
wholly owned subsidiary of the Company.

 

“Moody’s” means Moody’s Investors Service, Inc. (and any successor thereto).

 

“Net Proceeds” means, (a) with respect to any Asset Sale, (i) the cash (which
term, for purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such Asset
Sale, including any cash received in respect of any noncash proceeds, but only
as and when received, net of (ii) the sum, without duplication, of (A) all fees
and out-of-pocket expenses paid by the Company and its Subsidiaries to third
parties, (B) the amount of all payments required to be made by the Company and
its Subsidiaries to repay Debt secured by such asset and other customary fees
and expenses paid in connection therewith, (C) the amount of all taxes paid (or
reasonably estimated to be payable) by the Company and its Subsidiaries and
(D) the amount of any reserves established by the Company and its Subsidiaries
in accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in the case
of each of clauses (A) – (D) that are directly attributable to the occurrence of
such Asset Sale (as determined reasonably and in good faith by the Company) and
(b) with respect to any Debt Incurrence or Equity Issuance, the cash proceeds
received from such incurrence or issuance, net of underwriting discounts and
commissions and other customary fees and out-of-pocket expenses paid by the
Company and its Subsidiaries in connection therewith.  For purposes of this
definition, in the event any reserve described in clause (a)(ii)(D) above shall
be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event.

 

“Notes” means promissory notes of the Company, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Company to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

11

--------------------------------------------------------------------------------


 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Domestic Business Day, for the
immediately preceding Domestic Business Day); provided that if none of such
rates are published for any day that is a Domestic Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received by the Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Other Taxes” has the meaning set forth in Section 8.04(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight euro-dollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Domestic Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“Participant Register” has the meaning set forth in Section 9.06(b).

 

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.

 

“Person” means an individual, a vessel, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

 

“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule 2.01.

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. from time to time as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York.

 

“Principal Property” means any real property (including buildings and other
improvements) of the Company or any Restricted Subsidiary whether currently
owned or hereafter acquired (other than any property hereafter acquired for the
control or abatement of atmospheric pollutants or contaminants or water, noise,
odor or other pollution, or for purposes of developing a cogeneration facility
or a small power production facility as such terms are defined in the Public
Utility Regulatory Policies Act of 1978, as amended) which (a) has, at any date
of determination, a book value in excess of 5% of Shareowners’ Equity and (b) in
the opinion of the board of directors of the Company (or any duly authorized
committee thereof) is of material importance to the total business conducted by
the Company and its Restricted Subsidiaries as a whole.

 

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

 

“Register” has the meaning set forth in Section 9.06(c).

 

12

--------------------------------------------------------------------------------


 

“Regulation T, U or X” means Regulation T, U or X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

 

“Related Party” has the meaning set forth in Section 9.03(b).

 

“Required Lenders” means at any time (a) prior to the termination of the
Commitments, Lenders having more than 50% of the aggregate amount of the
Commitments and (b) after termination of the Commitments, Lenders holding more
than 50% of the aggregate unpaid principal amount of the Loans, in each case
exclusive of Defaulting Lenders.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Sale and Lease-Back Transaction” has the meaning set forth in Section 5.08.

 

“Sanctioned Country” has the meaning set forth in Section 4.08.

 

“Sanctioned Persons” has the meaning set forth in Section 4.08.

 

“Sanctions” has the meaning set forth in Section 4.08.

 

“Secured Debt” means indebtedness for borrowed money of the Company or a
Restricted Subsidiary (other than indebtedness owed by a Restricted Subsidiary
to the Company, by a Restricted Subsidiary to another Restricted Subsidiary or
by the Company to a Restricted Subsidiary), which is secured by (a) a mortgage
or other lien on any Principal Property of the Company or a Restricted
Subsidiary or (b) a pledge, lien or other security interest on any shares of
stock or indebtedness of a Restricted Subsidiary.  The amount of Secured Debt at
any time outstanding shall be the amount then owing thereon by the Company or a
Restricted Subsidiary.

 

“Senior Notes Issuance” means the issuance by the Company of one or more series
of senior notes pursuant to one or more registered public offerings or Rule 144A
or other private placements, the proceeds of which are applied to pay the Merger
Consideration and fees and expenses incurred in connection with the Transactions
or to refinance the Loans made hereunder.

 

“Shareowners’ Equity” means, at any date of computation, the aggregate of
capital stock, capital surplus and earned surplus, after deducting the cost of
shares of capital stock of the Company held in its treasury, of the Company and
its Restricted Subsidiaries, as consolidated and determined in accordance with
GAAP; provided that any determination of Shareowners’ Equity for purposes of
Article 5 shall be made without giving effect to the implementation of Financial
Accounting Standards Board Statement No. 158 (or its equivalent in the
Accounting Standards Codification or any subsequent codification thereof).

 

“Single Issue” means indebtedness for borrowed money arising in a single
transaction or a series of related transactions.  Indebtedness issued in
discrete offerings but governed by a single shelf indenture shall not be
aggregated as a Single Issue, but indebtedness owing to multiple lenders under
parallel agreements comprising a single private placement and indebtedness
arising from multiple takedowns under a single or a series of related
commitments from one or more lenders shall be so aggregated.

 

13

--------------------------------------------------------------------------------


 

“Solvent” means, as of any date of determination, (a) the fair value of the
assets of the Company and its Subsidiaries on a consolidated basis, at a fair
valuation, exceeds the debts and liabilities of the Company and its Subsidiaries
on a consolidated basis, (b) the present fair saleable value of the property of
the Company and its Subsidiaries on a consolidated basis is greater than the
amount that will be required to pay the probable liability of the Company and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and its Subsidiaries on
a consolidated basis are able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and its Subsidiaries on a consolidated
basis do not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date, in each case, on such
date.  The amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

“Specified Representations” means those representations made by the Company in
Sections 4.01 (limited to clause (i) thereof), 4.02 (limited to clauses (i),
(ii) and (iv) thereof, and in the case of clause (iv), except to the extent such
contravention of any provision of applicable law or regulation has not resulted
in an Acquired Entity Material Adverse Effect), 4.03, 4.07, 4.08, 4.09, 4.10 and
4.11.

 

“Subordinated Debt” means any unsecured Debt of the Company which: (a) has a
final maturity subsequent to the Maturity Date; (b) does not provide for
mandatory payment or retirement prior to said date, whether by means of serial
maturities or sinking fund or other analogous provisions or plan, fixed or
contingent, requiring, or which on the happening of a contingency may require,
the payment or retirement of such Debt in amounts which as of any particular
time would aggregate more than such portion of the original principal amount
thereof as is obtained by multiplying such original principal amount by a
fraction the numerator of which shall be the number of months elapsed from the
date of creation of such Debt to such time and the denominator of which shall be
the number of months from the date of creation thereof to the final maturity
thereof; and (c) is expressly made subordinate and junior in right of payment to
the Loans and such other Debt of the Company (except other Subordinated Debt) as
may be specified in the instruments evidencing the Subordinated Debt or the
indenture or other similar instrument under which it is issued (which indenture
or other instrument shall be binding on all holders of such Subordinated Debt).

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Term Facility” means the term loan facility under the Term Loan Credit
Agreement dated as of the date of this Agreement, among the Company, the
“Lenders” party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Total Capitalization” means, at any date, the sum (without duplication) of
(a) Consolidated Debt as of such date and (b) all preferred stock of the Company
and its Restricted Subsidiaries and Shareowners’ Equity as of the date of the
Company’s most recent financial statements referred to in Section 4.04 or
delivered pursuant to Section 5.01.

 

14

--------------------------------------------------------------------------------


 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Company and Merger Sub of the Acquisition Agreement and the consummation
by the Company and Merger Sub of the transactions contemplated thereby, (b) the
other financing transactions related to the Acquisition, (c) the execution,
delivery and performance by the Company of this Agreement and the making of the
Borrowing hereunder and (d) the payment of fees and expenses incurred in
connection with the foregoing.

 

“Undrawn Commitment Fee Rate” means a rate per annum determined in accordance
with the Pricing Schedule.

 

“Undrawn Commitment Fees” has the meaning set forth in Section 2.09(a).

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unrestricted Subsidiary” means (a) any Subsidiary which, in accordance with the
provisions of this Agreement, has been designated by the Company as an
Unrestricted Subsidiary after the Effective Date, unless and until such
Subsidiary shall, in accordance with the provisions of this Agreement, be
designated by the Company as a Restricted Subsidiary and (b) any corporation of
which any one or more Unrestricted Subsidiaries directly or indirectly own
outstanding shares of capital stock having voting power sufficient to elect,
under ordinary circumstances (not dependent upon the happening of a
contingency), a majority of the directors.

 

“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by the Company or by
one or more Wholly-Owned Restricted Subsidiaries, or by the Company in
conjunction with one or more Wholly-Owned Restricted Subsidiaries.

 

“Withholding Agent” has the meaning set forth in Section 8.04(a).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP. 
Notwithstanding the foregoing, if the Company at any time adopts a change in
revenue recognition standards under GAAP, the Company shall notify the Agent
promptly upon such adoption and, if the Agent or the Company determines in good
faith that such change will change the level of the Debt to Total Capitalization
Ratio from that as determined prior to such change, the Company and the Required
Lenders shall promptly negotiate in good faith to amend Section 5.05 hereof in
order to adjust the level provided for compliance such that, after taking into
account the impact of such new revenue recognition standards, the level provided
for in Section 5.05 shall provide a similar limitation on the Company as
provided for immediately prior to such adoption.  Unless and until any such
amendment becomes effective pursuant to the terms of this Agreement (or if the
Agent and the Company determine that such change has no effect on the level of
the Debt to Total Capitalization Ratio), the Debt to Total Capitalization Ratio
shall be determined and interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective.

 

15

--------------------------------------------------------------------------------


 

Section 1.03.  Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Company pursuant
to Article 2 on a single date, all of which Loans are of the same type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period.  Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans).

 

Section 1.04.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (i) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in the other Loan Documents), (ii) any reference herein to any person shall
be construed to include such person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (v) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

ARTICLE 2

THE CREDITS

 

Section 2.01.  Commitments to Lend.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make a single Loan to the Company
pursuant to this Section 2.01 on the Closing Date in a principal amount equal to
the amount of such Lender’s Commitment.  Any amount borrowed under this
Section 2.01 and subsequently repaid or prepaid may not be reborrowed.

 

Section 2.02.  Notice of Borrowing.  The Company shall give the Agent notice of
the Borrowing to be made on the Closing Date (the “Notice of Borrowing”) not
later than 10:30 a.m. (New York City time) on (x) in the case of a Base Rate
Borrowing, the Closing Date and (y) in the case of a Euro-Dollar Borrowing, the
third Euro-Dollar Business Day prior to the Closing Date, specifying:

 

(a)                     the date of the Borrowing, which shall be a Domestic
Business Day in the case of a Base Rate Borrowing or a Euro-Dollar Business Day
in the case of a Euro-Dollar Borrowing,

 

(b)                    the aggregate amount of the Borrowing,

 

(c)                     whether the Loans comprising the Borrowing are to bear
interest initially at the Base Rate or a Euro-Dollar Rate, and

 

(d)                    in the case of a Euro-Dollar Borrowing, the duration of
the initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.

 

Section 2.03.  [Reserved].

 

16

--------------------------------------------------------------------------------


 

Section 2.04.  Notice to Lenders; Funding of Loans.  (a) Upon receipt of the
Notice of Borrowing, the Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s share of the Borrowing and such Notice of Borrowing
shall not thereafter be revocable by the Company.

 

(b)                    Not later than 12:00 Noon (New York City time) on the
Closing Date, each Lender shall make available its share of the Borrowing, in
Federal or other funds immediately available in New York City, to the Agent at
its address referred to in Section 9.01.  Unless the Agent determines that any
applicable condition specified in Article 3 has not been satisfied, the Agent
will make the funds so received from the Lenders available to the Company at the
Agent’s aforesaid address.

 

(c)                     Unless the Agent shall have received notice from a
Lender prior to the Closing Date (or, in the case of a Base Rate Borrowing,
prior to 12:00 Noon (New York City time) on the Closing Date) that such Lender
will not make available to the Agent such Lender’s share of the Borrowing, the
Agent may assume that such Lender has made such share available to the Agent on
the Closing Date in accordance with subsection (b) of this Section 2.04 and the
Agent may, in reliance upon such assumption, make available to the Company on
such date a corresponding amount.  If and to the extent that such Lender shall
not have so made such share available to the Agent, such Lender and the Company
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Company until the date such amount is repaid to the Agent,
at (i) in the case of the Company, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to
Section 2.07 and (ii) in the case of such Lender, the Federal Funds Rate.  If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan included in the Borrowing for
purposes of this Agreement.

 

Section 2.05.  Evidence of Debt.  (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from the Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                    The entries made in the accounts maintained pursuant to
clause (a) of this Section 2.05 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.

 

(c)                     The Company agrees that, upon the request to the Agent
by any Lender, the Company will promptly execute and deliver to such Lender a
Note.

 

Section 2.06.  Maturity of Loans.  The Loans shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued thereon)
on the Maturity Date.

 

Section 2.07.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the Closing Date
until it becomes due, at a rate per annum equal to the sum of the Base Rate
Margin and the Base Rate for such day.  Such interest shall be payable at
maturity, quarterly in arrears on each Quarterly Payment Date and, with respect
to the principal amount of any Base Rate Loan that is prepaid or converted to a
Euro-Dollar Loan, on the date of such prepayment or conversion.  Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.

 

17

--------------------------------------------------------------------------------


 

(b)                    Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Dollar
Margin for such day plus the London Interbank Offered Rate applicable to such
Interest Period.  Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.

 

(c)                     Any overdue principal of or interest on any Euro-Dollar
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to the Interest Period for such
Loan (or, if the circumstances described in clause (a) or (b) of Section 8.01
shall exist, at a rate per annum equal to the sum of 2% plus the rate applicable
to Base Rate Loans for such day).

 

(d)                    [Reserved].

 

(e)                     The Agent shall determine each interest rate applicable
to the Loans hereunder.  The Agent shall give prompt notice to the Company and
the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

 

Section 2.08.  Method of Electing Interest Rates.  (a) The Loans included in the
Borrowing shall bear interest initially at the type of rate specified by the
Company in the Notice of Borrowing.  Thereafter, the Company may from time to
time elect to change or continue the type of interest rate borne by each Group
of Loans (subject to Section 2.08(d) and the provisions of Article 8), as
follows:

 

(i)                    if such Loans are Base Rate Loans, the Company may elect
to convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day;
and

 

(ii)                if such Loans are Euro-Dollar Loans, the Company may elect
to convert such Loans to Base Rate Loans or continue such Loans as Euro-Dollar
Loans for an additional Interest Period, in each case as of the last day of the
then current Interest Period applicable thereto.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 12:00 noon (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be effective.  A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each at least $25,000,000 (unless such portion is comprised of Base Rate
Loans).  If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Company shall be deemed to have
elected that, at the end of such Interest Period, such Group of Loans be
continued as Euro-Dollar Loans for an additional Interest Period of one month
(subject to the provisions of the definition of Interest Period).

 

(b)                    Each Notice of Interest Rate Election shall specify:

 

(i)                    the Group of Loans (or portion thereof) to which such
notice applies;

 

(ii)                the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
Section 2.08(a);

 

18

--------------------------------------------------------------------------------


 

(iii)            if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans resulting from such conversion are to be
Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and

 

(iv)            if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                     Promptly after receiving a Notice of Interest Rate
Election from the Company pursuant to Section 2.08(a), the Agent shall notify
each Lender of the contents thereof and such notice shall not thereafter be
revocable by the Company.

 

(d)                    The Company shall not be entitled to elect to convert any
Loans to, or continue any Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of
Euro-Dollar Loans created or continued as a result of such election would be
less than $25,000,000 or (ii) a Default shall have occurred and be continuing
when the Company delivers notice of such election to the Agent.

 

(e)                     If any Loan is converted to a different type of Loan,
the Company shall pay, on the date of such conversion, the interest accrued to
such date on the principal amount being converted.

 

Section 2.09.  Fees.  (a) The Company shall pay to the Agent for the account of
the Lenders, ratably in accordance with their respective Commitments, undrawn
commitment fees (“Undrawn Commitment Fees”), computed on a daily basis of a year
of 360 days, at a rate per annum equal to the applicable Undrawn Commitment Fee
Rate from time to time in effect on the daily aggregate undrawn amount of the
Commitments.  Such Undrawn Commitment Fees shall (i) accrue from and including
January 21, 2017 to but excluding the Closing Date (or earlier date of
termination of the Commitments in their entirety) and (ii) be payable in arrears
on each Quarterly Payment Date, commencing March 31, 2017, and upon the Closing
Date (or earlier date of termination of the Commitments in their entirety).

 

(b)                    The Company shall pay to the Agent for the account of the
Lenders, ratably in accordance with the respective principal amount of their
Loans, on each of the dates set forth below, a duration fee equal to the
percentage set forth below opposite each applicable date of the aggregate
principal amount of the Loans outstanding on such date:

 

 

 

Date

Duration Fee Percentage

 

 

 

 

90th day after the Closing Date

0.50%

 

 

 

 

180th day after the Closing Date

0.75%

 

 

 

 

270th day after the Closing Date

1.00%

 

 

 

 

(c)                     The Company shall pay to the Arranger and the Agent, for
their own respective accounts, fees in the amounts, and at such times, as
specified in the Fee Letter or otherwise agreed by the Company and the Arranger
or Agent, as applicable.

 

19

--------------------------------------------------------------------------------


 

Section 2.10.  Optional Termination or Reduction of Commitments.  At any time
prior to the Closing Date, the Company may, upon at least one Domestic Business
Day’s notice to the Agent, (i) terminate the Commitments or (ii) ratably (except
as otherwise provided in Section 2.20) reduce from time to time the aggregate
amount of the Commitments by a minimum amount of $10,000,000 or any larger
multiple of $1,000,000 in excess thereof.  Commitments terminated or reduced
pursuant to this Section 2.10 may not be reinstated.

 

Section 2.11.  Mandatory Termination or Reduction of Commitments.  (a) The
Commitments shall terminate upon the earlier of (i) the borrowing of the Loans
in accordance with Section 2.01 and (ii) the Commitment Termination Date.

 

(b)                    In the event and on each occasion that, prior to the
termination of the Commitments in accordance with Section 2.10 or
Section 2.11(a), any Net Proceeds are received by or on behalf of the Company or
any of its Subsidiaries in respect of any Mandatory Commitment Reduction Event,
(x) the Company shall, upon at least one Domestic Business Day prior to such
receipt, deliver to the Agent a notice thereof setting forth the nature of such
Mandatory Commitment Reduction Event and the amount of such Net Proceeds
(together with a reasonably detailed calculation thereof) and (y) the
Commitments will be automatically and permanently reduced by the amount of such
Net Proceeds (or, the aggregate amount of the Commitments then in effect, if
less), such reduction to be effective on the day on which such Net Proceeds are
received.

 

Section 2.12.  Prepayments.  (a)  Optional.  Subject in the case of any
Euro-Dollar Loans to Section 2.14, the Company may (i) upon at least one
Domestic Business Day’s notice to the Agent, prepay any Group of Base Rate Loans
or (ii) upon at least one Euro-Dollar Business Day’s notice to the Agent, prepay
any Group of Euro-Dollar Loans, in each case in whole at any time, or from time
to time in part in amounts aggregating $10,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment.  Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Lenders included in such
Group (or Borrowing), except as otherwise provided in Section 2.20.

 

(b)                    Mandatory.  In the event and on each occasion that, after
the Closing Date, any Net Proceeds are received by or on behalf of the Company
or any of its Subsidiaries in respect of any Mandatory Prepayment Event, within
three Domestic Business Days after such Net Proceeds are received, the Company
shall (i) deliver to the Agent a notice thereof setting forth the nature of such
Mandatory Prepayment Event and the amount of such Net Proceeds (together with a
reasonably detailed calculation thereof) and (ii) prepay Loans in an amount
equal to such Net Proceeds (or the aggregate amount of the Loans then
outstanding, if less); provided that if the Company shall in such notice to the
Agent state that the Company intends to cause such Net Proceeds from a Mandatory
Prepayment Event arising from an Asset Sale of the type described in clause
(b) of the definition thereof (or a portion thereof specified in such notice) to
be applied, or committed to be applied, within 180 days after receipt of such
Net Proceeds to improve, upgrade or repair the assets subject to such casualty
or condemnation event, then the amount of the prepayment required to be made
under this Section 2.12(b) on account of such Mandatory Prepayment Event shall
be reduced by the amount of the Net Proceeds specified by the Company in such
notice as intended to be so applied; provided that if any such Net Proceeds have
not been so applied, or committed to be applied under one or more legally
binding agreements, by the end of such 180-day period, then, not later than the
last day of such 180-day period, the Company shall provide to the Agent written
notice thereof and on the first Domestic Business Day following the end of such
180-day period, the Company shall prepay Loans in an amount equal to such Net
Proceeds that have not been so applied (or the aggregate amount of the Loans
then outstanding, if less).

 

20

--------------------------------------------------------------------------------


 

(c)                     Upon receipt of a notice of prepayment pursuant to this
Section 2.12, the Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s ratable share (if any) of such prepayment and such
notice shall not thereafter be revocable by the Company.

 

Section 2.13.  General Provisions as to Payments.  (a) The Company shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 12:00 Noon (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Agent at its
address referred to in Section 9.01, without set-off or counterclaim.  The Agent
will promptly distribute to each Lender its ratable share of each such payment
received by the Agent for the account of the Lenders.  Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day.  If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)      Unless the Agent shall have received notice from the Company prior to
the date on which any payment is due to the Lenders hereunder that the Company
will not make such payment in full, the Agent may assume that the Company has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Company shall not have so made such payment, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

 

Section 2.14.  Funding Losses.  If the Company makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of the
Interest Period applicable thereto or if the Company fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Lender in accordance with Section 2.04(a), 2.08(c) or 2.12(c), the Company shall
reimburse each Lender within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Lender shall have delivered to
the Company a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

 

Section 2.15.  Computation of Interest and Fees.  Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

 

Section 2.16.  Regulation D Compensation.  Each Lender may require the Company
to pay, contemporaneously with each payment of interest on the Euro-Dollar
Loans, additional interest on the related Euro-Dollar Loan of such Lender at a
rate per annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable London Interbank Offered Rate divided by (B) one minus

 

21

--------------------------------------------------------------------------------


 

 

the Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank
Offered Rate.  Any Lender wishing to require payment of such additional interest
(x) shall so notify the Company and the Agent, in which case such additional
interest on the Euro-Dollar Loans of such Lender shall be payable to such Lender
at the place indicated in such notice with respect to each Interest Period
commencing at least three Euro-Dollar Business Days after the giving of such
notice and (y) shall notify the Company at least five Euro-Dollar Business Days
prior to each date on which interest is payable on the Euro-Dollar Loans of the
amount then due it under this Section 2.16.

 

Section 2.17.  [Reserved].

 

Section 2.18.  [Reserved].

 

Section 2.19.  [Reserved].

 

Section 2.20.  Defaulting Lenders; Affected Lenders.

 

(a)                     If any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                    fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a);

 

(ii)                the Commitment and Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification permitted to be effected by the Required Lenders pursuant to
Section 9.05);

 

(iii)            [Reserved]; and

 

(iv)            [Reserved].

 

(b)                    Notwithstanding any contrary provision in this Agreement,
the Company may (i) (A) prepay, without penalty or premium (but subject to
Section 2.14), the Loans made by an Affected Lender and (B) terminate the
Commitment of an Affected Lender, in each case, (x) without pro rata prepayment
of Loans of other Lenders or pro rata termination of Commitments of other
Lenders and (y) upon not less than two Business Days’ prior notice to the Agent
(which will promptly notify the Lenders thereof) or (ii) replace the Affected
Lender in accordance with Section 8.06(b), it being understood that such
prepayment and termination, or such replacement, will not be deemed to be a
waiver or release of any claim the Company or the Agent may have against such
Affected Lender.

 

(c)                     [Reserved].

 

(d)                    Nothing in this Section 2.20 shall affect any rights or
remedies the Company may have against any Defaulting Lender.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 3

CONDITIONS

 

Section 3.01.  Conditions Precedent to Effective Date.  This Agreement shall
become effective on the date that each of the following conditions shall have
been satisfied (or waived in accordance with Section 9.05):

 

(a)                     receipt by the Agent of counterparts hereof signed by
each of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Agent in form
satisfactory to it of telegraphic, telex or other written confirmation from such
party of execution of a counterpart hereof by such party);

 

(b)                    receipt by the Agent of all documents the Agent may
reasonably request relating to the existence and good standing of the Company,
the corporate authority for and the validity of this Agreement and the Notes,
and any other matters relevant hereto, all in form and substance satisfactory to
the Agent;

 

(c)                     receipt by the Agent and the Arranger of all fees,
reasonable out-of-pocket expenses and other compensation due and required to be
reimbursed or paid on the Effective Date under this Agreement, the Commitment
Letter or the Fee Letter, including to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Company hereunder or thereunder;

 

(d)                    receipt by the Agent of (i) GAAP audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of (A) the Company as of September 30, 2016, September 30, 2015 and
September 30, 2014 for the fiscal years then ended and (B) the Acquired Entity
as of December 31, 2015, December 31, 2014 and December 31, 2014 for the fiscal
years then ended and (ii) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the Company
and the Acquired Entity for each subsequent fiscal quarter ended at least 45
days before the Effective Date;

 

(e)                     receipt by the Agent of (i) a pro forma condensed
combined balance sheet and related pro forma condensed combined income statement
of the Company as of and for the twelve-month period ending on September 30,
2016, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other financial statements),
(ii) Company-prepared projections (including a summary income statement and cash
flow statement) for the three fiscal years ending September 30, 2017,
September 30, 2018 and September 30, 2019 and a summary capitalization table as
of September 30, 2016, in each case on a pro forma basis and substantially in
the form shown to the Agent prior to the date of the Commitment Letter and
(iii) a sources and uses table for the Transactions;

 

(f)                      receipt by the Agent of (i) an opinion of the General
Counsel of the Company, covering such matters as the Agent may reasonably
request, and (ii) an opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Company, covering such matters as the Agent may reasonably
request;

 

(g)                     receipt by the Agent of all documentation and other
information reasonably requested by the Agent and the Lenders at least three
Domestic Business Days prior to the Effective Date that are required by
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act; and

 

23

--------------------------------------------------------------------------------


 

(h)                    receipt by the Agent of a certificate, dated the
Effective Date and signed by a duly authorized officer of the Company, either
(i) setting forth the Net Proceeds received by the Company or any of its
Subsidiaries from any Mandatory Commitment Reduction Event that shall have
occurred after the Acquisition Agreement Date and on or prior to the Effective
Date (in which case the Commitments shall be automatically and permanently
reduced on the Effective Date in the amount of such Net Proceeds in accordance
with Section 2.11(b)) or (ii) confirming that no such Net Proceeds have been
received.

 

The Agent shall promptly notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto.

 

Section 3.02.  Conditions Precedent to Closing Date.  The obligation of each
Lender to make its Loan on the occasion of the Borrowing is subject to the
satisfaction (or waiver in accordance with Section 9.05) of the following
conditions:

 

(a)                     the Effective Date shall have occurred;

 

(b)                    receipt by the Agent of the Notice of Borrowing as
required by Section 2.02;

 

(c)                     receipt by the Agent of a certificate, substantially in
the form of Exhibit D, dated the Closing Date and signed by the chief financial
officer of the Company, certifying that the Company and its Subsidiaries, on a
consolidated and pro forma basis after giving effect to the Transactions, are
Solvent;

 

(d)                    receipt by the Agent and the Arranger of all fees,
reasonable out-of-pocket expenses and other compensation due and required to be
reimbursed or paid on the Closing Date under this Agreement, the Commitment
Letter or the Fee Letter, including to the extent invoiced at least three
Domestic Business Days prior to the Closing Date, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder or thereunder;

 

(e)                     receipt by the Agent of a certificate, dated the Closing
Date and signed by a duly authorized officer of the Company, confirming
compliance with the conditions precedent set forth in clauses (f), (g), (h) and
(i) of this Section 3.02;

 

(f)                      the fact that the Acquisition shall be consummated
substantially concurrently with the Borrowing, in accordance with the
Acquisition Agreement (without any amendment, modification or waiver thereof or
any consent thereunder which is adverse in any material respect to the Lenders,
as reasonably determined by the Agent, without the consent of the Agent (such
consent not to be unreasonably withheld or delayed) (it being agreed that any
reduction in the amount of the Acquisition consideration shall not be deemed to
be a modification which is adverse in a material respect to the Lenders if
(i) such decrease is in the aggregate less than 10% of the Acquisition
consideration or (ii) the Commitments are reduced on a dollar-for-dollar basis
by the amount of such decrease in the Acquisition consideration));

 

(g)                     the fact that, immediately before and after giving
effect to the Transactions, no Event of Default under Section 6.01(a), (f) or
(g) shall have occurred and be continuing on the date of the Borrowing;

 

(h)                    the fact that (i) the Acquisition Agreement
Representation Condition shall not have occurred and be continuing and (ii) each
of the Specified Representations shall be true and correct in all material
respects, in each case immediately before and after giving effect to the
Transactions on and as of the date of the Borrowing (except in the case of any
Specified Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as

 

24

--------------------------------------------------------------------------------


 

of the respective date or for the respective period, as the case may be);
provided that to the extent that any Specified Representation is qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, the same shall be true and correct in all respects; and

 

(i)                        the fact that there shall not have occurred, since
the Acquisition Agreement Date, any Acquired Entity Material Adverse Effect.

 

The Agent shall promptly notify the Company and the Lenders of the Closing Date,
and such notice shall be conclusive and binding on all parties hereto.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

Section 4.01.  Corporate Existence and Power.  The Company (i) is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, and (ii) has all corporate powers and will have on and as of the
Effective Date and the Closing Date all governmental licenses, authorizations,
consents and approvals required to carry on its business, except to the extent
the failure to have any such licenses, authorizations, consents or approvals
does not have, and would not reasonably be expected to have, a material adverse
effect on the business or consolidated financial position of the Company and its
Consolidated Subsidiaries, considered as a whole.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Company of this Agreement and the
Notes (i) are within the Company’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) require no action by or in
respect of, or filing with, any Governmental Authority, (iv) do not contravene
any provision (x) of applicable law or regulation or (y) of the certificate of
incorporation or by-laws of the Company and (v) do not contravene, or constitute
a default under, any debt instrument known to the Company to be binding upon it,
except with respect to clauses (iii), (iv)(x) and (v), to the extent such
failure does not have, and would not reasonably be expected to have, a material
adverse effect on the business or consolidated financial position of the Company
and its Consolidated Subsidiaries, considered as a whole.

 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Company and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium, reorganization and other
similar laws of general application affecting creditors’ rights and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 4.04.  Financial Information.  (a) The Company has furnished to the
Agent the consolidated balance sheet and the related consolidated statement of
income, stockholder’s equity and cash flows (i) of the Company as of
September 30, 2016, September 30, 2015 and September 30, 2014 for the fiscal
years then ended and (ii) of the Acquired Entity as of December 31, 2015,
December 31, 2014 and December 31, 2013 for the fiscal years then ended, in each
case reported on by independent public accountants.  Such financial statements
of the Company referred to in subsection (a)(i) of this Section 4.04 fairly
present, in all material respects, in conformity with GAAP, the financial
position of the Company as of such dates and its results of operations and cash
flows for such fiscal years.  The Company has no actual knowledge that such
financial statements of the Acquired Entity referred to in subsection (a)(ii) of
this Section 4.04 do not fairly present, in all material respects, in conformity
with

 

25

--------------------------------------------------------------------------------


 

GAAP, the financial position of the Acquired Entity as of such dates and its
results of operations and cash flows for such fiscal years.

 

(b)                    The Company has furnished to the Agent the unaudited
consolidated balance sheet and the related unaudited consolidated statements of
income and cash flows of each of the Company and the Acquired Entity, for each
fiscal quarter subsequent to (i) with respect to the Company, September 30, 2016
and (ii) with respect to the Acquired Entity, December 31, 2015, and in each
case ended at least 45 days prior to the Effective Date.  Such financial
statements of the Company fairly present, in all material respects, in
conformity with GAAP applied on a basis consistent with the financial statements
referred to in subsection (a)(i) of this Section 4.04, the financial position of
the Company as of such dates and their results of operations and cash flows for
such three month period (subject to the absence of footnotes and normal year-end
adjustments).  The Company has no actual knowledge that such financial
statements of the Acquired Entity referred to in subsection (b)(ii) of this
Section 4.04 do not fairly present, in all material respects, in conformity with
GAAP applied on a basis consistent with the financial statements referred to in
subsection (a)(ii) of this Section 4.04, the financial position of the Acquired
Entity as of such dates and its results of operations and cash flows for such
fiscal period  (subject to the absence of footnotes and normal year-end
adjustments).

 

(c)                     The projections furnished to the Agent pursuant to
Section 3.01(e)(ii) have been prepared in good faith by the Company and based on
assumptions believed by the Company to be reasonable as of the date of the
preparation of such projections, and the pro forma balance sheet furnished to
the Agent pursuant to Section 3.01(e)(i) presents fairly in all material
respects on a pro forma basis the estimated consolidated financial position of
the Company as at September 30, 2016, assuming that the Transactions had
actually occurred at such date.

 

(d)                    As of the Effective Date, there has been no material
adverse change in the financial condition, business or operations of the Company
since September 30, 2016, unless and to the extent disclosed in the Company’s
quarterly reports on Form 10-Q, as filed with the Commission.

 

Section 4.05.  Litigation.  As of the Effective Date, except as disclosed in the
Company’s annual report for 2016 on Form 10-K and any subsequent quarterly
report on Form 10-Q filed by the Company with the Commission prior to the date
hereof, there is no action, suit or proceeding pending against, or to the
knowledge of the Company any pending investigation or threatened suit,
proceeding or investigation against or affecting, the Company or any of its
Subsidiaries before any court or arbitrator or any Governmental Authority, in
which there is a reasonable probability of an adverse decision which would
reasonably be expected to materially adversely affect the business or
consolidated financial position of the Company and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or the Notes.

 

Section 4.06.  Environmental Matters.  As of the Effective Date, expenditures by
the Company and its Consolidated Subsidiaries for environmental capital
investment and remediation necessary to comply with present Environmental Laws
and other expenditures for the resolution of existing environmental claims known
to the Company are not expected by management of the Company to have a material
adverse effect on the financial condition, business or operations of the Company
and its Consolidated Subsidiaries, taken as a whole.

 

Section 4.07.  Investment Company Act.  The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.08.  Compliance with Certain Laws.  The Company and its Subsidiaries
are in compliance, in all material respects, with (a) sanctions administered or
enforced by the U.S. Department

 

26

--------------------------------------------------------------------------------


 

of the Treasury’s Office of Foreign Assets Control, the U.S. State Department,
the United Nations Security Council, the European Union and Her Majesty’s
Treasury (collectively, “Sanctions”), (b) all applicable anti-money laundering
and counter-terrorist financing laws and regulations, including applicable
provisions of the Bank Secrecy Act, as amended by Title III of the Patriot Act
and (c) the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”) and all other applicable anti-corruption laws.  None of the Company or
any of its Subsidiaries nor any director or officer thereof, nor, to the
knowledge of the Company, any employee, agent, or affiliate of the Company or
its Subsidiaries (i) is, or is controlled or 50% or more owned by one or more
Persons that are, listed on any Sanctions-related list of designated Persons or
(ii) has a place of business, is organized or resides in a country, region or
territory that is the subject of comprehensive Sanctions (currently Crimea,
Cuba, Iran, North Korea, Sudan, and Syria) (a “Sanctioned Country”), in the case
of clause (ii), except to the extent licensed or otherwise authorized under U.S.
law (such Persons described in clauses (i) and (ii) hereof, “Sanctioned
Persons”).  The Company and its Subsidiaries have instituted and maintain
policies and procedures reasonably designed to ensure compliance with Sanctions
and applicable anti-corruption laws.

 

Section 4.09.  Margin Regulations.  No part of the proceeds of the Loans will be
used in a manner which would violate, or result in a violation of, Regulation T,
U or X.

 

Section 4.10.  Solvency.  On the Effective Date and on the Closing Date
(immediately after giving pro forma effect to the Transactions), the Company and
its Subsidiaries, on a consolidated basis, are Solvent.

 

Section 4.11.  Use of Proceeds.  The Company will not, directly or, to its
knowledge, indirectly, use any part of the proceeds of the Loan in violation of
FCPA or applicable Sanctions.

 

ARTICLE 5

COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any Loan remains outstanding or any amount payable hereunder remains unpaid:

 

Section 5.01.  Information.  The Company will deliver to each of the Lenders:

 

(a)                     within 120 days after the end of each fiscal year of the
Company, the Company’s Annual Report to Shareowners and annual report on
Form 10-K for such fiscal year, as filed with the Commission;

 

(b)                    within 60 days after the end of each of the first three
quarters of each fiscal year of the Company, the Company’s quarterly report on
Form 10-Q for such fiscal quarter, as filed with the Commission;

 

(c)                     simultaneously with the delivery of each set of
financial statements referred to in clause (a) or (b), a certificate of the
chief financial officer, the treasurer or the controller of the Company
(i) stating whether any Default exists on the date of such financial statements
and (ii) setting forth a calculation of compliance with the covenant contained
in Section 5.05;

 

(d)                    within 10 days after the chief financial officer, the
treasurer or the controller of the Company obtains knowledge of any Default, if
such Default is then continuing, a certificate of the chief financial officer,
the treasurer or the controller of the Company setting forth the details
thereof;

 

27

--------------------------------------------------------------------------------


 

(e)                     promptly upon the filing thereof, copies of all reports
on Form 8-K (or its equivalent) which the Company shall have filed with the
Commission; and

 

(f)                      from time to time such additional information regarding
the financial position or business of the Company and its Subsidiaries as the
Agent, at the request of any Lender, may reasonably request.

 

Any of the delivery requirements relating to financial information or other
reports set forth in this Section 5.01 may be satisfied, and no additional
delivery shall be required hereunder with respect thereto, to the extent that
such information or report is publicly available via the Commission’s EDGAR
system or another publicly available reporting system or website accessible by
the Agent and the Lenders and the Company has advised the Agent of the filing or
posting thereof.

 

Section 5.02.  Maintenance of Existence.  The Company will preserve, renew and
keep in full force and effect its corporate existence and its rights, privileges
and franchises necessary or desirable in the normal conduct of business, except,
with respect to such rights, privileges and franchises, to the extent any
failure to do so would not reasonably be expected to result in a material
adverse effect on the business or consolidated financial position of the Company
and its Consolidated Subsidiaries, considered as a whole; provided that nothing
in this Section 5.02 shall prohibit a merger or consolidation permitted by
Section 5.06.

 

Section 5.03.  Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where (a) the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (b) non-compliance would not, in the reasonable
judgment of the Company, have a material adverse effect on the financial
condition, business or operations of the Company and its Consolidated
Subsidiaries, considered as a whole.

 

Section 5.04.  Use of Proceeds.  (a) The proceeds of the Loans will be used by
the Company solely to pay a portion of the consideration in connection with the
Acquisition and to pay fees and expenses incurred in connection with the
Transactions.  None of such proceeds will be used in violation of Regulation T,
U or X.

 

(b)                    None of the Company or any of its Subsidiaries will
directly or (to the Company’s knowledge) indirectly use the proceeds of the
Loans or otherwise make available such proceeds to any Person, for the purpose
of financing activities or businesses of or with any Person, that is, at the
time of such financing, a Sanctioned Person, or in any country, region or
territory that is, at the time of such financing, a Sanctioned Country, in each
case, except to the extent permissible for a Person required to comply with
Sanctions.  No part of the proceeds of the Loans shall be used by the Company,
directly or (to the Company’s knowledge) indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or any other applicable anti-corruption
laws.

 

Section 5.05.  Debt to Capitalization.  The Debt to Total Capitalization Ratio
will at no time exceed 68%.

 

Section 5.06.  Mergers, Consolidations and Sales of Assets.  (a) The Company
shall not consolidate with or merge into any other corporation or convey or
transfer its properties and assets substantially as an entirety to any Person,
unless

 

28

--------------------------------------------------------------------------------


 

(i)                        the corporation formed by such consolidation or into
which the Company is merged or the Person which acquires by conveyance or
transfer the properties and assets of the Company substantially as an entirety
shall be a corporation organized and existing under the laws of the United
States or any State or the District of Columbia, and shall expressly assume, in
form satisfactory to the Agent, the due and punctual payment of the principal of
and interest, if any, on all the Loans and the performance of every covenant of
this Agreement on the part of the Company to be performed or observed;

 

(ii)                    immediately after giving effect to such transaction, no
Default shall have occurred and be continuing; and

 

(iii)                the Company shall have delivered to the Agent a certificate
of a duly authorized officer of the Company and an opinion of legal counsel to
the Company (which shall be reasonably acceptable to the Agent), each stating
that such consolidation, merger, conveyance or transfer complies with this
Section 5.06(a) and that all conditions precedent herein provided for relating
to such transaction have been complied with.

 

(b)                    Upon any consolidation or merger, or any conveyance or
transfer of the properties and assets of the Company substantially as an
entirety in accordance with Section 5.06(a), the successor corporation formed by
such consolidation or into which the Company is merged or to which such
conveyance or transfer is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Agreement with the
same effect as if such successor corporation had been named as the Company
herein, and thereafter the predecessor corporation shall be relieved of all
obligations and covenants under this Agreement and the Notes and may be
liquidated and dissolved.

 

(c)                     If, upon any consolidation or merger of the Company with
or into any corporation, or upon the conveyance or transfer by the Company of
its properties and assets substantially as an entirety in accordance with
Section 5.06(a) to any Person, any Principal Property owned by the Company or a
Restricted Subsidiary immediately prior thereto would thereupon become subject
to any Lien not permitted by Section 5.07, the Company will, prior to such
consolidation, merger, conveyance or transfer, secure the obligations of the
Company hereunder (equally and ratably with any other Debt of the Company then
entitled to be so secured) by a direct Lien on such Principal Property, together
with any other properties and assets of the Company or of any such Restricted
Subsidiary, whichever shall be the owner of any such Principal Property, which
would thereupon become subject to any such Lien, prior to all Liens other than
any theretofore existing thereon.

 

Section 5.07.  Limitations on Liens.  The Company shall not at any time create,
incur, assume or suffer to exist, and shall not cause, suffer or permit a
Restricted Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt without making effective provision (and the Company covenants that in such
case it will make or cause to be made effective provision) whereby the
obligations of the Company hereunder shall be secured equally and ratably with
such Secured Debt, so long as such Secured Debt shall exist; provided, however,
that this Section 5.07 shall not prevent any of the following:

 

(a)                     (i) any Lien on any property hereafter acquired
(including acquisition through merger or consolidation) or constructed by the
Company or a Restricted Subsidiary and created contemporaneously with, or within
twelve months after, such acquisition or the completion of construction to
secure or provide for the payment of all or any part of the purchase price of
such property or the cost of construction thereof, as the case may be; (ii) any
mortgage on property (including any unimproved portion of partially improved
property) of the Company or a Restricted Subsidiary created within twelve months
of completion of construction of a new plant or plants on such property to
secure all or part of the cost of such construction; or (iii) the acquisition of
property subject to any Lien upon such property

 

29

--------------------------------------------------------------------------------


 

existing at the time of acquisition thereof, whether or not assumed by the
Company or such Restricted Subsidiary;

 

(b)                    Liens on capital stock hereafter acquired by the Company
or any Restricted Subsidiary existing at the time of the acquisition thereof;
provided that the aggregate cost to the Company and its Restricted Subsidiaries
of all capital stock subject to such Liens does not exceed 10% of Shareowners’
Equity;

 

(c)                     any Lien securing Debt of a corporation which is a
successor to the Company to the extent permitted by Section 5.06; or securing
Debt of a Restricted Subsidiary outstanding at the time it became a Restricted
Subsidiary; or securing Debt of any Person outstanding at the time it is merged
with, or all or substantially all of its properties are acquired by, the Company
or any Restricted Subsidiary; provided that such Lien does not extend to any
other properties of the Company or any Restricted Subsidiary; or existing on the
property or on the outstanding shares or Debt of a corporation at the time it
becomes a Restricted Subsidiary; or created, incurred or assumed in connection
with any industrial revenue bond, pollution control bond or similar financing
arrangement between the Company or any Restricted Subsidiary and any Federal,
State or municipal government or other governmental body or agency;

 

(d)                    any Lien created in connection with any extension,
renewal or refunding (or successive extensions, renewals or refundings), in
whole or in part, of any Debt secured by a Lien permitted by the foregoing
provisions of this Section 5.07 upon the same property theretofore subject
thereto (plus improvements on such property); provided that the amount of such
Debt outstanding at that time shall not be increased;

 

(e)                     Liens or deposits made in connection with contracts
(which term includes subcontracts under such contracts) with or made at the
request of the United States or any department or agency thereof, insofar as
such Liens or deposits relate to property manufactured, installed or constructed
by or to be supplied by, or property furnished to, the Company or a Restricted
Subsidiary pursuant to, or to enable the performance of, such contracts, or
property the manufacture, installation, construction or acquisition of which is
financed pursuant to, or to enable the performance of, such contracts; or
deposits or Liens, made pursuant to such contracts, of or upon moneys advanced
or paid pursuant to, or in accordance with the provisions of, such contracts, or
of or upon any materials or supplies acquired for the purpose of the performance
of such contracts; or the assignment or pledge, to the extent permitted by law,
of the right, title and interest of the Company or a Restricted Subsidiary in
and to any such contract, or in and to any payments due or to become due
thereunder, to secure Debt incurred for funds or other property supplied,
constructed or installed for or in connection with the performance by the
Company or such Restricted Subsidiary of its obligations under such contracts;

 

(f)                      mechanics’, materialmen’s, carriers’ or other like
Liens, and pledges or deposits made in the ordinary course of business to obtain
the release of any such Liens or the release of property in the possession of a
common carrier; good faith deposits in connection with tenders, leases of real
estate or bids or contracts (other than contracts involving the borrowing of
money); pledges or deposits to secure public or statutory obligations; deposits
to secure (or in lieu of) surety, stay, appeal or customs bonds; and deposits to
secure the payment of taxes, assessments, customs duties or other similar
charges;

 

(g)                     any Lien arising by reason of deposits with, or the
giving of any form of security to, any governmental agency or any body created
or approved by law or governmental regulation, which is required by law or
governmental regulation as a condition to the transaction of any business, or
the exercise of any privilege or license, or to enable the Company or a
Restricted Subsidiary to maintain self-insurance or to participate in any
arrangements established by law to cover any insurance risks or in

 

30

--------------------------------------------------------------------------------


 

connection with workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters;

 

(h)                    any Liens for taxes, assessments or other governmental
charges or levies not at the time due, or the validity of which is being
contested in good faith;

 

(i)                        judgment Liens, so long as the finality of such
judgment is being contested in good faith and execution thereon is stayed;

 

(j)                        easements or similar encumbrances, the existence of
which does not impair the use of the property subject thereto for the purposes
for which it is held or was acquired;

 

(k)                    the landlord’s interest under any lease of property;

 

(l)                        leases granted to others in the ordinary course of
business;

 

(m)                Sale and Lease-Back Transactions to the extent permitted by
Section 5.08; and

 

(n)                    contracts for the manufacture, construction, installation
or supply of property, products or services providing for a Lien upon advance,
progress or partial payments made pursuant to such contracts and upon any
material or supplies acquired, manufactured, constructed, installed or supplied
in connection with the performance of such contracts to secure such advance,
progress or partial payments.

 

Notwithstanding the foregoing provisions of this Section 5.07, the Company and
any one or more Restricted Subsidiaries may create, incur, assume or suffer to
exist Secured Debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other Secured Debt
of the Company and its Restricted Subsidiaries which would otherwise be subject
to the foregoing restrictions (not including Secured Debt permitted under
clauses (a) through (n) above) and the aggregate value of the Sale and
Lease-Back Transactions (as defined in Section 5.08) in existence at such time
(not including Sale and Lease-Back Transactions the proceeds of which have been
or will be applied in accordance with clause (ii) of Section 5.08), does not at
the time exceed 10% of Shareowners’ Equity.

 

Section 5.08.  Limitations on Sale and Lease-Back.  The Company will not, and
will not permit any Restricted Subsidiary to, sell or transfer (except to the
Company or one or more Restricted Subsidiaries, or both) any Principal Property
owned by it and which has been in full operation for more than 180 days prior to
such sale or transfer with the intention (a) of taking back a lease on such
property, except a lease for a temporary period (not exceeding 36 months) and
(b) that the use by the Company or such Restricted Subsidiary of such property
will be discontinued on or before the expiration of the term of such lease (any
such transaction being herein referred to as a “Sale and Lease-Back
Transaction”), unless:

 

(i)                        the Company or such Restricted Subsidiary would be
entitled, pursuant to the provisions of Section 5.07 hereof, to incur Secured
Debt equal in amount to the amount realized or to be realized upon such sale or
transfer secured by a mortgage on the property to be leased without equally and
ratably securing the Loans; or

 

(ii)                    the Company or a Restricted Subsidiary shall, within 180
days of the effective date of any such transaction, apply an amount equal to the
value of the property so leased (x) to the retirement (other than any mandatory
retirement) of Consolidated Funded Debt or Debt then outstanding of the Company
or any Restricted Subsidiary that was Funded Debt at the time it was created
(other than Consolidated Funded Debt or such other Debt owned by the Company or
any Restricted Subsidiary) or (y) to the

 

31

--------------------------------------------------------------------------------


 

purchase of Principal Property having a value at least equal to the value of
such property; provided, however, that the amount to be so applied pursuant to
the preceding clause (x) or (y) shall be reduced by (A) the principal amount of
any Loans repaid within 180 days of the effective date of any such transaction
and (B) the principal amount of Consolidated Funded Debt or Debt that was Funded
Debt at the time it was created (other than Loans) retired by the Company or a
Restricted Subsidiary within 180 days of the effective date of any such
transaction; or

 

(iii)                          the Sale and Lease-Back Transaction involved was
an industrial revenue bond, pollution control bond or similar financing
arrangement between the Company or any Restricted Subsidiary and any Federal,
State or municipal government or other governmental body or agency.

 

The term “value” shall mean, with respect to a Sale and Lease-Back Transaction,
as of any particular time, the amount equal to the greater of  (x) the net
proceeds of the sale of the property leased pursuant to such Sale and Lease-Back
Transaction or (y) the fair value of such property at the time of entering into
such Sale and Lease-Back Transaction, as determined by the board of directors of
the Company (or a duly authorized committee thereof), in either case divided
first by the number of full years of the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.

 

Section 5.09.  Limitations on Change in Subsidiary Status.  The Company may
designate any Subsidiary as an Unrestricted Subsidiary or as a Restricted
Subsidiary, subject to the provisions set forth below:

 

(a)                     the Company will not permit any Subsidiary to be
designated as an Unrestricted Subsidiary unless at the time of such designation
the Subsidiary so designated does not own, directly or indirectly, any capital
stock of any Restricted Subsidiary or any Funded Debt or Secured Debt of the
Company or any Restricted Subsidiary;

 

(b)                    the Company will not permit any Restricted Subsidiary to
be designated as, or otherwise to become, an Unrestricted Subsidiary unless
immediately after such Restricted Subsidiary becomes an Unrestricted Subsidiary,
no Default shall exist;

 

(c)                     the Company will not permit any Unrestricted Subsidiary
to be designated as a Restricted Subsidiary unless immediately after such
Unrestricted Subsidiary becomes a Restricted Subsidiary, no Default shall exist;
and

 

(d)                    promptly after the designation of any Subsidiary as an
Unrestricted Subsidiary or as a Restricted Subsidiary, there shall be filed with
the Agent, a certificate of a duly authorized officer of the Company stating
that the provisions of this Section 5.09 have been complied with in connection
with such designation.

 

ARTICLE 6

DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

(a)                     the Company shall fail to pay when due any principal of
any Loan, or shall fail to pay within 10 days of the due date thereof any
interest on any Loan, any fees or any other amount payable hereunder;

 

32

--------------------------------------------------------------------------------


 

(b)                    the Company shall fail to observe or perform any covenant
or agreement contained in Article 5 for 90 days after notice thereof has been
given to the Company by the Agent at the request of any Lender;

 

(c)                     any representation or warranty made by the Company
(i) in Article 4 or (ii) pursuant to Section 3.02 on the date of the Borrowing
shall prove to have been incorrect in any material respect when made (or deemed
made);

 

(d)                    the Company or any of its Subsidiaries shall fail to pay
the principal of or interest on Material Debt when due, or within any applicable
grace period, in accordance with the instrument or agreement under which the
same was created;

 

(e)                     any event or condition shall occur (including failure to
pay principal or interest) which results in the acceleration of the maturity of
Material Debt, other than (i) Debt that becomes due as a result of the voluntary
transfer of assets securing such Debt and (ii) prepayments of Debt which are
mandatory under the terms of the documentation governing such Debt by reason of
the receipt of net cash proceeds of other Debt, of dispositions (including,
without limitation, as the result of casualty events and governmental takings)
or of equity issuances or by reason of excess cash flow;

 

(f)                      the entry of a decree or order for relief by a court
having jurisdiction in the premises in respect of the Company in an involuntary
case under the Federal bankruptcy laws, as now constituted or hereafter amended,
or any other applicable Federal or State bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
90 consecutive days; or

 

(g)                     the commencement by the Company of a voluntary case
under the Federal bankruptcy laws, as now constituted or hereafter amended, or
any other applicable Federal or State bankruptcy, insolvency or other similar
law, or the consent by it to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
the making by it of an assignment for the benefit of creditors, or the admission
by it in writing of its inability to pay its debts generally as they become due,
or the taking of corporate action by the Company in furtherance of any such
action;

 

then, and in every such event, the Agent shall (i) prior to the Closing Date, if
requested by Lenders having more than 50% in aggregate amount of the
Commitments, by notice to the Company terminate the Commitments and they shall
thereupon terminate and (ii) from and after the Closing Date, if requested by
Lenders holding more than 50% in aggregate principal amount of the Loans, by
notice to the Company declare the Loans (together with accrued interest thereon)
to be, and the Loans shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; provided that in the case of any of the Events of
Default specified in clause (f) or (g) above, without any notice to the Company
or any other act by the Agent or the Lenders, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company.

 

Section 6.02.  Notice of Default.  The Agent shall give notice to the Company
under Section 6.01(b) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 7

THE AGENT

 

Section 7.01.  Appointment and Authorization.  Each Lender irrevocably appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the Notes as are delegated to the
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.  Anything herein to the contrary notwithstanding,
the Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Lender hereunder.

 

Section 7.02.  Agent and Affiliates.  JPMorgan Chase Bank, N.A., in its capacity
as a Lender, shall have the same rights and powers under this Agreement as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Agent, and JPMorgan Chase Bank, N.A. and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Company or any Subsidiary or affiliate of the Company as if it were not the
Agent hereunder.

 

Section 7.03.  Action by Agent.  The obligations of the Agent hereunder are only
those expressly set forth herein.  Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

 

Section 7.04.  Consultation with Experts.  The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

Section 7.05.  Liability of Agent.   Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or not taken by it in connection herewith (a) with
the consent or at the request of the Required Lenders or, when expressly
required hereby, all the Lenders or (b) in the absence of its own gross
negligence or willful misconduct.  Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
the Borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Company; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Agent; or (iv) the validity, effectiveness or genuineness of this Agreement, the
Notes or any other instrument or writing furnished in connection herewith.  The
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile transmission or similar writing) believed by it to be genuine
or to be signed by the proper party or parties.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment, indemnify the Agent, its affiliates and their respective
directors, officers, agents and employees, to the extent acting on behalf of the
Agent and to the extent not reimbursed by the Company, against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
this Agreement or any action taken or omitted by such indemnitees hereunder or
thereunder.

 

Section 7.07.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender,

 

34

--------------------------------------------------------------------------------


 

and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.

 

Section 7.08.  Successor Agent.  The Agent may resign at any time by giving 30
days’ notice thereof to the Lenders and the Company.  Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent gives
notice of resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized or licensed under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $50,000,000.  Upon the acceptance of its
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent.  In addition and without any obligation on the part of the
retiring Agent to appoint, on behalf of the Lenders, a successor Agent, the
retiring Agent may at any time following the occurrence of an Agent Resignation
Event and upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation,
which effective date shall be no earlier than three Domestic Business Days after
the date of such notice.  Upon the resignation effective date established in
such notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and the retiring Agent shall be discharged from its duties and
obligations as Agent hereunder.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article 7 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent.

 

Section 7.09.  Agent’s Fee.  The Company shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and the Agent.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Dollar Loans:

 

(a)                     the Agent determines that (i) deposits in dollars (in
the applicable amounts) are not generally available in the relevant market for
such Interest Period or (ii) reasonable means do not exist for ascertaining the
Euro-Dollar Rate, or

 

(b)                    in the case of Euro-Dollar Loans, Lenders having 50% or
more of the aggregate amount of the Commitments advise the Agent that the London
Interbank Offered Rate as determined by the Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Euro-Dollar Loans for such
Interest Period,

 

the Agent shall forthwith give notice thereof to the Company and the Lenders,
whereupon until the Agent notifies the Company that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto.  Unless the Company notifies the Agent at
least two Domestic Business Days before the date of any Euro-Dollar Borrowing
for which the Notice of Borrowing has previously been given that it elects not
to borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.

 

35

--------------------------------------------------------------------------------


 

Section 8.02.  Illegality.  (a) If a Change in Law shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Lender shall so notify the Agent, the
Agent shall forthwith give notice thereof to the other Lenders and the Company,
whereupon until such Lender notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans, shall be
suspended.  Before giving any notice to the Agent pursuant to this Section 8.02,
such Lender shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(b)                    If such notice is given, each Euro-Dollar Loan of such
Lender then outstanding shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Euro-Dollar Loan
if such Lender may lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day or (ii) immediately if such Lender shall determine
that it may not lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day.  Interest and principal on any such Base Rate Loan
shall be payable on the same dates as, and on a pro rata basis with, the
interest and principal payable on the related Euro-Dollar Loans of the other
Lenders.

 

Section 8.03.  Increased Cost and Reduced Return.  (a) If a Change in Law shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Euro-Dollar Loan any such requirement
included in an applicable Euro-Dollar Reserve Percentage), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Applicable Lending
Office) or shall impose on any Lender (or its Applicable Lending Office) or on
the London interbank market any other condition affecting its Euro-Dollar Loans,
its Note or its obligation to make Euro-Dollar Loans and the result of any of
the foregoing is to increase the cost to such Lender (or its Applicable Lending
Office) of making or maintaining any Euro-Dollar Loan, or to reduce the amount
of any sum received or receivable by such Lender (or its Applicable Lending
Office) under this Agreement or under its Note with respect thereto, by an
amount deemed by such Lender to be material, then, so long as such Lender
generally requires similar obligors under other credit facilities of this type
made available by such Lender to similarly so compensate such Lender, within 15
days after demand by such Lender (with a copy to the Agent), the Company shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction.

 

(b)                    If any Lender shall have determined that a Change in Law
has or would have the effect of reducing the rate of return on capital of such
Lender (or its Parent) as a consequence of such Lender’s obligations hereunder
to a level below that which such Lender (or its Parent) could have achieved but
for such Change in Law (taking into consideration its policies with respect to
capital adequacy or liquidity requirements) by an amount deemed by such Lender
to be material, then from time to time, so long as such Lender generally
requires similar obligors under other credit facilities of this type made
available by such Lender to similarly so compensate such Lender, within 15 days
after demand by such Lender (with a copy to the Agent), the Company shall pay to
such Lender such additional amount or amounts as will compensate such Lender (or
its Parent) for such reduction.

 

(c)                     If a Change in Law shall subject any Lender to any taxes
(other than Indemnified Taxes and Taxes described in clauses (a) through (e) of
the definition of Excluded Taxes) on its loans, loan principal, commitments, or
other obligations hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto, and the result shall be to increase the cost to
such Lender of making or maintaining any Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum

 

36

--------------------------------------------------------------------------------


 

received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then, so long as such Lender generally requires similar obligors
under other credit facilities of this type made available by such Lender to
similarly so compensate such Lender, within 15 days after demand by such Lender
(with a copy to the Agent), the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(d)     Each Lender will promptly notify the Company and the Agent of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Lender to compensation pursuant to this Section 8.03 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole judgment of
such Lender, be otherwise disadvantageous to such Lender.  A certificate of any
Lender claiming compensation under this Section 8.03 and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.  Notwithstanding the foregoing
subsections of this Section 8.03, the Company shall only be obligated to
compensate any Lender for any amount arising or accruing during (i) any time or
period commencing not more than 90 days prior to the date on which such Lender
notifies the Agent and the Company that it proposes to demand such compensation
and identifies to the Agent and the Company the statute, regulation or other
basis upon which the claimed compensation is or will be based and (ii) any time
or period during which, because of the retroactive application of such statute,
regulation or other such basis, such Lender did not know that such amount would
arise or accrue.

 

(e)                     Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 8.03 shall not constitute a waiver of such
Lender’s right to demand such compensation, as the case may be; provided that
the Company shall not be required to compensate a Lender pursuant to this
Section 8.03 for any increased costs or reductions incurred more than 90 days
prior to the date that such Lender notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 8.04.  Taxes.

 

(a)                     Any and all payments by the Company to or for the
account of any Lender or the Agent under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (collectively, “Taxes”), except as required by
applicable law.  If the Company or the Agent (the “Withholding Agent”) shall be
required by law to deduct any Taxes from or in respect of any sum payable under
any Loan Document to any Lender or the Agent, (i) if such Taxes are Indemnified
Taxes, the sum payable by the Company shall be increased as necessary so that
after making such deductions (including such deductions applicable to additional
sums payable under this Section 8.04) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been required; (ii) such Withholding Agent shall make such
deductions; (iii) such Withholding Agent shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) if the Withholding Agent is the Company, the Company shall furnish
to the Agent, at its address referred to in Section 9.01, the original or a
certified copy of a receipt evidencing payment thereof or other evidence
satisfactory to the Agent.

 

(b)                    In addition, except to the extent attributable to a
transfer under Section 9.06, the Company agrees to pay any present or future
stamp or documentary Taxes and any other excise or property Taxes, or charges or
similar levies which arise from any payment made under any Loan Document or from
the

 

37

--------------------------------------------------------------------------------


 

execution or delivery of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                     The Company agrees to indemnify each Lender and the
Agent for the full amount of Indemnified Taxes or Other Taxes (including,
without limitation, any Indemnified Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.04) paid by such Lender
or the Agent (as the case may be) and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto; provided, the
Company shall not be obligated to indemnify any party hereunder pursuant to this
Section 8.04 for penalties, interest or similar liabilities arising therefrom or
with respect thereto to the extent such penalties, interest or similar
liabilities are attributable to the gross negligence or willful misconduct by
such party.  This indemnification shall be paid within 15 days after such Lender
or the Agent (as the case may be) makes written demand therefor.

 

(d)                    Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Company or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Agent as will enable the Company or
the Agent to determine whether or not such Lender is subject to any withholding
(including backup withholding) or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 8.04(e), (f), (g) and (h) below) shall not
be required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(e)                     Without limiting the foregoing, at the times indicated
herein, each Lender organized under the laws of a jurisdiction outside the
United States shall provide the Company and the Agent with duly and accurately
executed originals of Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY
(accompanied by a form W-8ECI, W-8BEN, W-8BEN-E, W-9 or other certification
documents from each beneficial owner, as applicable) or W-8ECI (in each case
accompanied by any statements which may be required under applicable Treasury
regulations), as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying (if applicable) that such Lender is entitled to
receive payments under this Agreement (i) without deduction or withholding of
any United States federal income Taxes or (ii) subject to a reduced rate of
United States federal withholding Tax, unless, in each case of clause (i) and
(ii) of this Section 8.04(e), an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders such forms inapplicable
or which would prevent the Lender from duly completing and delivering any such
form with respect to it and the Lender advises the Company and the Agent that it
is not capable of receiving payments subject to a reduced rate of United States
withholding tax or without any deduction or withholding of such Taxes.  Such
forms shall be provided (x) on or prior to the date of the Lender’s execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof, and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and (y) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by the Lender.  If the form provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding Tax rate in excess of zero or if
at such time such Lender is otherwise subject to a United States interest
withholding Tax rate in excess of zero, United States withholding Tax at such
rate shall be considered “Excluded Taxes”, except to the extent the assignor of
such Lender was entitled, at the time of such assignment, to receive additional
amounts from the Company with respect to such withholding Taxes

 

38

--------------------------------------------------------------------------------


 

pursuant to Section 8.04(a).  In addition, to the extent that for reasons other
than a change of treaty, law or regulation any Lender becomes subject to an
increased rate of United States interest withholding Tax while it is a party to
this Agreement, United States withholding Tax at such increased rate shall be
considered “Excluded Taxes”.

 

(f)                      Any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Company and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Agent), duly and accurately executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is not subject to U.S. Federal backup
withholding Tax.  For the avoidance of doubt, such Tax is an “Excluded Tax”.

 

(g)                     If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for the purposes of this Section 8.04(g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement, whether
or not included in the definition of FATCA.

 

(h)                    Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Agent in writing of its legal inability to do so.

 

(i)                        For any period with respect to which a Lender
organized under the laws of a jurisdiction outside the United States has failed
to provide the Company and the Agent with the appropriate form pursuant to
Section 8.04(e) (unless such failure is excused by the terms of
Section 8.04(e)), such Lender shall not be entitled to indemnification under
Section 8.04(a) or 8.04(c) with respect to Taxes imposed by the United States.

 

(j)                        Each Lender shall severally indemnify the Agent for
any Taxes and Excluded Taxes (but only to the extent that the Company has not
already indemnified the Agent for such Taxes and Excluded Taxes and without
limiting or expanding the obligation, if any, of the Company to do so), in each
case attributable to such Lender that are paid or payable by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto.  This indemnification shall be made within 15 days from
the date the Agent makes demand therefor.

 

(k)                    Each party’s obligations under this Section 8.04 shall
survive any assignment of rights by, or the replacement of, a Lender, the
resignation or replacement of the Agent, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under any Loan
Document, subject to Section 8.03(d).

 

(l)                        If the Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 8.04, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, or additional amounts paid, by the

 

39

--------------------------------------------------------------------------------


 

Company under this Section 8.04 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses with respect to such
refund of the Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that in no event will the Agent or the Lender be required to pay the
Company any amount pursuant to this Section 8.04(l) which would place it in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid; provided, further, that
the Company, upon the request of the Agent or such Lender, agrees to repay the
amount paid over to the Company (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 8.04(l) shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Company or
any other Person.

 

Section 8.05.  Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(a) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(b) any Lender has demanded compensation under Section 8.03 or 8.04 with respect
to its Euro-Dollar Loans and the Company shall, by at least five Euro-Dollar
Business Days’ prior notice to such Lender through the Agent, have elected that
the provisions of this Section 8.05 shall apply to such Lender, then, all Loans
which would otherwise be made by such Lender as (or continued as or converted
to) Euro-Dollar Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders).  If such Lender notifies the Company
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

 

Section 8.06.  Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 8.03, or if the Company is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 8.04, then such Lender will designate
a different Applicable Lending Office for funding or booking its Loans hereunder
or assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 8.03 or Section 8.04, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                    If any Lender requests compensation under Section 8.03,
or if the Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 8.04,
or if any Lender becomes a Defaulting Lender or an Affected Lender or invokes
Section 8.02, or if any Lender shall refuse to consent to any waiver, amendment
or other modification that would otherwise require such Lender’s consent but to
which the Required Lenders have consented, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.06), all its interests, rights and
obligations under this Agreement (other than its existing rights under Sections
8.03 and 8.04) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) in the case of any such assignment to a Person that is not a Lender, the
Company shall have received the prior written consent of the Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have

 

40

--------------------------------------------------------------------------------


 

received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or the relevant Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 8.03 or 8.04, such assignment will
result in a reduction in such compensation or payment.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01.  Notices.  (a)  All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party:  (x) in the
case of the Company or the Agent, at its address, facsimile number or telex
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address, facsimile number or telex number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Agent and the Company.  Each such notice, request or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section 9.01 and the
appropriate answerback is received, (ii) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Section 9.01 and
confirmation of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section 9.01; provided that notices to the Agent
under Article 2 or Article 8 shall not be effective until received.

 

(b)                    Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article 2 unless otherwise agreed by the Agent and the
applicable Lender.  The Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Section 9.02.  No Waivers.  No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.03.  Expenses; Indemnification.  (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent, limited in the case of counsel
to the reasonable fees and disbursements of a single special counsel for the
Agent, in connection with the preparation and administration of this Agreement,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder and (ii) if an Event of Default occurs, all reasonable
out-of-pocket expenses incurred by the Agent and each Lender, limited in the
case of counsel to the reasonable fees and disbursements of a single outside
counsel for the Agent and the Lenders (and, solely in the case of a conflict of
interest, one additional counsel to each group of similarly situated affected
Persons), taken as a whole, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.

 

(b)      The Company agrees to indemnify the Agent and each Lender, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and

 

41

--------------------------------------------------------------------------------


 

hold each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel (but limited, in the case of
counsel, to the reasonable attorney’s fees of a single outside counsel for the
Indemnitees, taken as a whole, except solely in the case of a conflict of
interest, one additional counsel to each group of similarly situated affected
Indemnitees), which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any actual or proposed use of any
proceeds of any Loans hereunder; provided that no Indemnitee shall have the
right to be indemnified hereunder for any liabilities, losses, damages, costs or
expenses (i) to the extent resulting from such Indemnitee’s or any of its
Related Parties’ gross negligence, bad faith or willful misconduct or material
breach by such Indemnitee or by any of its Related Parties of any obligations
hereunder, as determined by a court of competent jurisdiction in a final
non-appealable judgment, or (ii) to the extent arising from any brought or
threatened investigative, administrative or judicial proceeding solely among
Indemnitees other than any claims involving the Agent or Arranger in its
capacity as such and other than any claims arising out of any act or omission by
the Company or any of its Affiliates.  A “Related Party” of an indemnified
Person means (1) any controlling Person or controlled affiliate of such
indemnified Person, (2) the respective directors, officers or employees of such
indemnified Person or any of its controlling Persons or controlled affiliates
and (3) the respective agents or representatives of such indemnified Person or
any of its controlling Persons or controlled affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such indemnified
Person, controlling Person or controlled affiliate.  The Company shall not be
liable for any compromise or settlement entered into by an indemnified person
without its consent, which consent shall not be unreasonably withheld.  Promptly
after the receipt by the indemnified person of notice of its involvement in any
investigative, administrative or judicial proceeding, such indemnified person
shall, if a claim in respect thereof is to be made against the Company under
this indemnification, notify the Company in writing of such involvement, unless
prohibited by applicable law or regulations or if requested by any governmental
agency or other regulatory authority (including any self-regulatory organization
having, or claiming to have, jurisdiction), but failure so to notify the Company
shall not relieve the Company from any liability which it may otherwise have to
the indemnified person under this indemnification except to the extent that the
Company actually suffers prejudice as a result of such failure.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

Section 9.04.  Sharing of Set-offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to the Loans held by it which is greater than the proportion received by
any other Lender in respect of the aggregate amount of principal and interest
then due with respect to the Loans held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans held by the Lenders shall be
shared by the Lenders pro rata; provided that nothing in this Section 9.04 shall
impair the right of any Lender to exercise any right of set-off or counterclaim
it may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Company other than its indebtedness hereunder.  The Company
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in a Loan, if acquired pursuant to the
foregoing arrangements or if the Company has otherwise received notice of the
granting of such participation, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of the Company in the amount of such
participation.

 

Section 9.05.  Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company

 

42

--------------------------------------------------------------------------------


 

and the Required Lenders (and, if the rights or duties of the Agent are affected
thereby, by the Agent); provided that no such amendment or waiver shall
(a) unless signed by each Lender affected by such amendment or waiver,
(i) increase or decrease the Commitment of any Lender (except for a ratable
decrease in the Commitments of all Lenders) or subject any Lender to any
additional obligation, (ii) reduce the principal of or rate of interest on any
Loan or any fees hereunder or (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for the
termination of any Commitment or (b) unless signed by all Lenders (other than a
Defaulting Lender), change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans, or the number of Lenders which shall be
required for the Lenders or any of them to take any action under this
Section 9.05 or any other provision of this Agreement.

 

Section 9.06.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

 

(b)                    Any Lender may at any time grant to one or more banks or
other institutions (each a “Participant”) participating interests in its
Commitment, including all or a portion of its Loans at the time owing to it.  In
the event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to the Company and the Agent, such
Lender shall remain responsible for the performance of its obligations
hereunder, and the Company and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the
Company hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in clause (i),
(ii) or (iii) of Section 9.05 without the consent of the Participant.  The
Company agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest; provided the Participant complies with the
obligations of Sections 8.04(d), (e), (f), (g) and (h) as if it were a Lender
(it being understood that the documentation required shall be delivered to the
selling Lender and, if required by law for reduced withholding, copies shall be
delivered to the Company and the Agent).  An assignment or other transfer which
is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Internal Revenue Code.  The
entries in the Participant Register shall be conclusive absent clearly
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(c)                     Any Lender may at any time assign to one or more banks
or other institutions (each an “Assignee”) all, or a proportionate part
(equivalent to an initial Commitment or Loan of not less than $5,000,000) of its
rights and obligations under this Agreement and its Note, and such Assignee
shall

 

43

--------------------------------------------------------------------------------


 

assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit B hereto executed by such
Assignee and such transferor Lender, with (and subject to) the consent of
(i) prior to the Closing Date, the Company in its sole discretion; provided that
if an Assignee was a Lender immediately before such assignment, no consent of
the Company shall be required, and (ii) on and after the Closing Date, the Agent
and (so long as no Event of Default exists) of the Company, such consents of the
Company and the Agent not to be unreasonably withheld; provided, further, that
with respect to any assignment on and after the Closing Date, (x) if an Assignee
is an Approved Fund, an affiliate of such transferor Lender or was a Lender
immediately before such assignment, no consent of the Company shall be required
and (y) the Company shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Agent within ten
Domestic Business Days after having received notice thereof.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the Agent
shall record in the Register the information relating to such assignment, and
the transferor Lender, the Agent and the Company shall make appropriate
arrangements so that, if the underlying Note is outstanding, a new Note is
issued to the Assignee.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.  In connection with any such assignment, the transferor Lender shall
pay to the Agent an administrative fee for processing such assignment in the
amount of $3,500.  If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Company and
the Agent certification as to exemption from deduction or withholding of any
United States federal income Taxes in accordance with Section 8.04.  The Agent,
acting solely for this purpose as a non-fiduciary agent of the Company, shall
maintain at one of its offices in New York a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Company, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Company and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                    Any Lender may at any time assign all or any portion of
its rights under this Agreement and its Note to a Federal Reserve Bank.  No such
assignment shall release the transferor Lender from its obligations hereunder.

 

(e)                     No Assignee, Participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under
Section 8.03 or 8.04 than such Lender would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Company’s prior written consent or by reason of the provisions of Section 8.02,
8.03 or 8.04 requiring such Lender to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.

 

Section 9.07.  Designated Lenders.  (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Eligible Designee to
provide all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Agent consent thereto (which consents shall not be unreasonably
withheld).  When a Lender and its Eligible Designee shall have signed an
agreement substantially in the form of Exhibit C hereto (a “Designation
Agreement”) and the Company and the Agent shall have signed their respective

 

44

--------------------------------------------------------------------------------


 

consents thereto, such Eligible Designee shall become a Designated Lender for
purposes of this Agreement.  The Designating Lender shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the Loans
to be made by such Designating Lender pursuant to Section 2.01, and the making
of such Loans or portion thereof shall satisfy the obligation of the Designating
Lender to the same extent, and as if, such Loans or portion thereof were made by
the Designating Lender.  As to any Loans or portion thereof made by it, each
Designated Lender shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Agreement and otherwise; provided that
(x) its voting rights under this Agreement shall be exercised solely by its
Designating Lender and (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of such Designated
Lender’s obligations under this Agreement, including its obligations in respect
of the Loans or portion thereof made by it.  No additional Note shall be
required to evidence the Loans or portion thereof made by a Designated Lender;
and the Designating Lender shall be deemed to hold its Note as agent for its
Designated Lender to the extent of the Loans or portion thereof funded by such
Designated Lender.  Each Designating Lender shall act as administrative agent
for its Designated Lender and give and receive notices and other communications
on its behalf.  Any payments for the account of any Designated Lender shall be
paid to its Designating Lender as administrative agent for such Designated
Lender and neither the Company nor the Agent shall be responsible for any
Designating Lender’s application of such payments.  In addition, any Designated
Lender may, with notice to (but without the prior written consent of) the
Company and the Agent, (i) assign all or portions of its interest in any Loans
to its Designating Lender or to any financial institutions consented to by the
Company and the Agent that provide liquidity and/or credit facilities to or for
the account of such Designated Lender to support the funding of Loans or
portions thereof made by it and (ii) disclose on a confidential basis pursuant
to a confidentiality agreement satisfactory in form and substance to the Company
any non-public information relating to its Loans or portions thereof to any
rating agency, commercial paper dealer or provider of any guarantee, surety,
credit or liquidity enhancement to such Designated Lender.

 

(b)                    Each party to this Agreement agrees that it will not
institute against, or join any other person in instituting against, any
Designated Lender any bankruptcy, insolvency, reorganization or other similar
proceeding under any federal or state bankruptcy or similar law, for one year
and a day after all outstanding senior indebtedness of such Designated Lender is
paid in full.  The Designating Lender for each Designated Lender agrees to
indemnify, save, and hold harmless each other party hereto for any loss, cost,
damage and expense arising out of its inability to institute any such proceeding
against such Designated Lender.  This subsection (b) shall survive the
termination of this Agreement.

 

(c)                     Each Lender that designates a Designated Lender to
provide all or a portion of the Loans to be made by such Lender pursuant to this
Agreement shall, acting solely for this purpose as a non-fiduciary agent of the
Company, maintain a register on which it enters the name and address of each
Designated Lender and the principal amounts (and stated interest) of each
Designated Lender’s interest in the Loans or other obligations under the Loan
Documents (the “Designated Lender Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Designated Lender Register
to any Person (including the identity of any Designated Lender or any
information relating to a Designated Lender’s interest in any commitment, loan,
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or, if different, under Section 871(h) or 881(c) of the
Internal Revenue Code.  The entries in the Designated Lender Register shall be
conclusive absent clearly demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Designated Lender Register as the owner of
such Loan for all purposes of this Agreement notwithstanding any notice to the
contrary.

 

45

--------------------------------------------------------------------------------


 

Section 9.08.  Collateral.  Each of the Lenders represents to the Agent and each
of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

Section 9.09.  Governing Law; Submission to Jurisdiction.  This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York; provided that each of (i) the interpretation of the
definition of Acquired Entity Material Adverse Effect and the determination of
whether there shall have occurred an Acquired Entity Material Adverse Effect,
(ii) the occurrence of the Acquisition Agreement Representation Condition
(including whether as a result thereof the Company or its applicable affiliate
has the right or would have had the right to terminate its obligations (or the
right not to consummate the Acquisition) under the Acquisition Agreement) and
(iii) the determination of whether the Acquisition has been consummated as
contemplated by the Acquisition Agreement, shall be determined in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws that would result in the application of the laws of another
jurisdiction.  The Company hereby submits to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Section 9.10.  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and, except as expressly provided in the Commitment Letter or in the Fee
Letter, supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 9.11.  Waiver of Jury Trial.  EACH OF THE COMPANY, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.12.  Confidentiality.  Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to their and their affiliates’ directors,
officers, employees, third party service providers and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (in which case the Agent or such Lender, to the extent
practicable and so long as it is permitted by law or applicable regulatory
authority and except in connection with any request as part of a regulatory
examination or audit, agrees to inform the Company promptly thereof), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (in which case the Agent or such Lender, to the extent practicable
and so long as it is permitted by law or applicable regulatory authority and
except in connection with any order or request as part of a regulatory
examination or audit, agrees to inform the Company promptly thereof), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.12, (i) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) to any direct or
indirect contractual

 

46

--------------------------------------------------------------------------------


 

counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.12), (g) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issues with respect to such Lender, (h) with the consent of the Company
or (i) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.12.  For the purposes of this Section 9.12,
“Information” means all information received directly or indirectly from the
Company relating to the Company or its business, other than any such information
that is available to the Agent or any Lender on a non-confidential basis and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.13.  USA Patriot Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Company that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender to identify the
Company in accordance with the Patriot Act.

 

Section 9.14.  No Fiduciary Relationship.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its affiliates’
understanding that (i)(A) the arranging and other services regarding this
Agreement provided by the Agent and the Lenders (and any provided by the
Arranger) (as used in this paragraph “Agent and Lender Parties”) are
arm’s-length commercial transactions between the Company and its affiliates, on
the one hand, and the Agent and Lender Parties, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) each
of the Agent and Lender Parties is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Company or any of its affiliates, or any other Person and (B) none of the Agent
and Lender Parties has any obligation to the Company or any of its affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent
and Lender Parties and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its affiliates, and none of the Agent and Lender Parties has any
obligation to disclose any of such interests to the Company or any of its
affiliates.  To the fullest extent permitted by law, the Company hereby waives
and releases any claims that it may have against the Agent and Lender Parties
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 9.15.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

47

--------------------------------------------------------------------------------


 

(a)                     the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Financial Institution;
and

 

(b)                    the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                        a reduction in full or in part or cancellation of any
such liability;

 

(ii)                    a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)                the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.16.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of
Section 2.20 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the obligations owing to
such Defaulting Lender as to which it exercised such right of set-off.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have.  Each
Lender agrees to notify the Company and the Agent promptly after any such
set-off and application; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

 

By:

/s/ Douglas E. Stenske

 

 

Name:

Douglas E. Stenske

 

 

Title:

Vice President, Treasurer & Risk Management

 

Address:

400 Collins Rd NE
Cedar Rapids, IA 52498

 

Telecopy:

319-295-0020

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK N.A., as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

 

Name:

Robert P. Kellas

 

 

Title:

Executive Director

 

Address:

JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

500 Stanton Christiana Road

NCC 5, 1st Floor

Newark, DE 19713

 

Attention:

Loan and Agency Services Group

 

Telecopy:

(302) 634-4250

(302) 634-1890

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Brian Reed

 

 

Name:

Brian Reed

 

 

Title:

Managing Director

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Nathan R. Rantala

 

 

Name:

Nathan R. Rantala

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Mark Koneval

 

 

Name:

Mark Koneval

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Gordon Yip

 

 

Name:

Gordon Yip

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NA as a Lender

 

 

 

 

 

 

By:

/s/ Matthew W McLaurin

 

 

Name:

Matthew W McLaurin

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

By:

/s/ Brandon Bouchard

 

 

Name:

Brandon Bouchard

 

 

Title:

Senior Credit Associate

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Thomas J. Sterr

 

 

Name:

Thomas J. Sterr

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ James N. DeVries

 

 

Name:

James N. DeVries

 

 

Title:

Senior Vice President

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KeyBank National Association, as a Lender

 

 

 

 

 

 

By:

/s/ Matthew J. Bradley

 

 

Name:

Matthew J. Bradley

 

 

Title:

Vice President

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Thomas Parrott

 

 

Name:

Thomas Parrott

 

 

Title:

Managing Director

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc, as a Lender

 

 

 

 

 

 

By:

/s/ Simon Hamill

 

 

Name:

Simon Hamill

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COMMITMENT SCHEDULE

 

Institution

Commitment
Amount

JPMorgan Chase Bank, N.A.

$1,087,500,000

Citibank, N.A.

$671,250,000

Wells Fargo Bank, N.A.

$671,250,000

Crédit Agricole Corporate and Investment Bank

$375,000,000

Mizuho Bank, Ltd.

$375,000,000

HSBC Bank USA, National Association

$225,000,000

The Bank of New York Mellon

$225,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$225,000,000

U.S. Bank National Association

$225,000,000

KeyBank National Association

$90,000,000

SunTrust Bank

$90,000,000

The Royal Bank of Scotland PLC

$90,000,000

Total

$4,350,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

PRICING SCHEDULE

 

 

Level 1

 

Level 2



Level 3

 

 

Days from
the
Funding
Date

 

Applicable
Euro-
Dollar
Margin

 

Applicable
Base Rate
Margin

 

Applicable
Euro-
Dollar
Margin

 

Applicable
Base Rate
Margin

 

Applicable
Euro-
Dollar
Margin

 

Applicable
Base Rate
Margin

0

1.125%

0.125%

1.25%

0.25%

1.50%

0.50%

90

1.375%

0.375%

1.50%

0.50%

1.75%

0.75%

180

1.625%

0.625%

1.75%

0.75%

2.00%

1.00%

270

1.875%

0.875%

2.00%

1.00%

2.25%

1.25%

 

Level 1

Undrawn
Commitment Fee
Rate

Level 2

Undrawn
Commitment Fee
Rate

Level 3

Undrawn
Commitment Fee
Rate

0.125%

0.15%

0.20%

 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

 

“Level 1 Pricing” applies on any day if on such day the Company’s unsecured
long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s.

 

“Level 2 Pricing” applies on any day if on such day Level 1 Pricing does not
apply and the Company’s unsecured long-term debt is rated BBB or higher by S&P
or Baa2 or higher by Moody’s.

 

“Level 3 Pricing” applies on any day if no other Pricing Level applies on such
day.

 

“Moody’s” means Moody’s Investors Service, Inc. (and any successor thereto).

 

“Pricing Level” refers to the determination of which of Level 1 Pricing, Level 2
Pricing or Level 3 Pricing applies.  Level 1 Pricing is the lowest Pricing Level
and Level 3 Pricing the highest.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and

 

--------------------------------------------------------------------------------


 

any rating assigned to any other debt security of the Company shall be
disregarded.  The credit ratings in effect on any day are those in effect at the
close of business on such day.  If the Company is split-rated and the ratings
differential is one notch, the higher of the two ratings will apply (e.g.,
BBB+/Baa2 results in Level 1 Pricing).  If the Company is split-rated and the
ratings differential is more than one notch, the average of the two ratings (or
the higher of two intermediate ratings) shall be used (e.g., BBB-/Baa1 results
in Level 2 Pricing, as does BBB+/Baa3).  If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend the related definition in this Pricing Schedule
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] NOTE

 

New York, New York
__________ __ , 20__

 

For value received, Rockwell Collins, Inc., a Delaware corporation (the
“Company”), promises to pay to [·] (the “Lender”), for the account of its
Applicable Lending Office, or to its registered Assignee, the unpaid principal
amount of each Loan made by the Lender to the Company pursuant to the Credit
Agreement referred to below on the Maturity Date provided for in the Credit
Agreement.  The Company promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement.  All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York,
New York 10179.

 

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make, or any error in
making, any such recordation or endorsement shall not affect the obligations of
the Company hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Bridge Credit Agreement dated
as of December 16, 2016 among the Company, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent (as the same may be amended from time to
time, the “Credit Agreement”).  Terms defined in the Credit Agreement are used
herein with the same meanings.  Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

Note (contd.)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

 

Date

Amount of
Loan

Type of
Loan

Amount of
Principal
Repaid

Maturity
Date

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), ROCKWELL COLLINS, INC. (the “Company”) and JPMORGAN
CHASE BANK, N.A., as Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Bridge Credit Agreement dated as of December 16, 2016 among the Company, the
Assignor and the other Lenders party thereto, as Lenders, and the Agent (as the
same may be amended from time to time, the “Credit Agreement”);

 

[WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make a Loan on the Closing Date to the Company in an aggregate principal
amount not to exceed $__________;]1

 

 

[WHEREAS, a Loan made to the Company by the Assignor under the Credit Agreement
in the aggregate principal amount of $__________ is outstanding at the date
hereof;]2 and

 

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
[Commitment] [Loan] thereunder in an amount equal to $__________ (the “Assigned
Amount”), [together with a corresponding portion of its outstanding Loan,] and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount[, including the purchase from the
Assignor of the corresponding portion of its outstanding Loan at the date
hereof].  Upon the execution and delivery hereof by the Assignor, the Assignee,
the Company and the Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i)

 

--------------------------------------------------------------------------------

1  Insert for assignment of Commitments prior to the Closing Date.

 

2  Insert for assignment of Loans after the Closing Date.

 

B-1

--------------------------------------------------------------------------------


 

the Assignee shall, as of the date hereof, succeed to the rights and be
obligated to perform the obligations of a Lender under the Credit Agreement with
a [Commitment] [Loan] in an amount equal to the Assigned Amount [and acquire the
rights of the Assignor with respect to a corresponding portion of its
outstanding Loan]; and (ii) the [Commitment] [Loan] of the Assignor shall, as of
the date hereof, be reduced by a like amount and the Assignor released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee.  The assignment provided for herein shall be without
recourse to the Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.*  It is understood
that any fees accrued to the date hereof are for the account of the Assignor and
such fees accruing from and including the date hereof with respect to the
Assigned Amount are for the account of the Assignee.  Each of the Assignor and
the Assignee hereby agrees that if it receives any amount under the Credit
Agreement which is for the account of the other party hereto, it shall receive
the same for the account of such other party to the extent of such other party’s
interest therein and shall promptly pay the same to such other party.

 

SECTION 4.  Consent of the Company and the Agent.  This Agreement is conditioned
upon the consent of [the Agent and the Company] pursuant to Section 9.06(c) of
the Credit Agreement.  The execution of this Agreement by [the Agent and the
Company] is evidence of this consent.

 

SECTION 5.  Note.  Pursuant to Section 9.06(c) of the Credit Agreement, the
Company agrees, if requested by the Assignee, to execute and deliver a Note
payable to the Assignee or its registered assignee to evidence the assignment
and assumption provided for herein.

 

SECTION 6.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Company, or the validity
and enforceability of the obligations of the Company in respect of the Credit
Agreement or any Note.  The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Company.

 

SECTION 7.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 8.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------

*  Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by Assignee, net of any portion of any upfront
fee to be paid by the Assignor to the Assignee.  It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[ROCKWELL COLLINS, INC.

 

 

 

 

 

By:

 

 

 

Title:

]

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF] DESIGNATION AGREEMENT

 

dated as of ________________ __, _____

 

Reference is made to the Bridge Credit Agreement dated as of December 16, 2016
(as amended from time to time, the “Credit Agreement”) among Rockwell
Collins, Inc., a Delaware corporation (the “Company”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Agent (the “Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.

 

_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:

 

1.         The Designator designates the Designee as its Designated Lender under
the Credit Agreement and the Designee accepts such designation.

 

2.         The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3.         The Designee (i) confirms that it is an Eligible Designee;
(ii) appoints and authorizes the Designator as its administrative agent and
attorney-in-fact and grants the Designator an irrevocable power of attorney to
receive payments made for the benefit of the Designee under the Credit Agreement
and to deliver and receive all communications and notices under the Credit
Agreement, if any, that the Designee is obligated to deliver or has the right to
receive thereunder; (iii) acknowledges that the Designator retains the sole
right and responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement; and (iv) agrees that the Designee shall be bound by all such
votes, approvals, amendments and waivers and all other agreements of the
Designator pursuant to or in connection with the Credit Agreement, all subject
to Section 9.05 of the Credit Agreement.

 

4.         The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Agent, the Designator
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action it may be permitted to take under the Credit Agreement.

 

5.         Following the execution of this Designation Agreement by the
Designator and the Designee and the consent hereto by the Company, it will be
delivered

 

C-1

--------------------------------------------------------------------------------


 

to the Agent for its consent.  This Designation Agreement shall become effective
when the Agent consents hereto or on any later date specified on the signature
page hereof.

 

6.         Upon the effectiveness hereof, the Designee shall have the right to
make the Loan or portions thereof as a Lender pursuant to Section 2.01 of the
Credit Agreement and the rights of a Lender related thereto.  The making of any
such Loan or portions thereof by the Designee shall satisfy the obligations of
the Designator under the Credit Agreement to the same extent, and as if, such
Loan or portions thereof were made by the Designator.

 

7.         This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

 

Effective Date:______ __, ____

 

 

 

[NAME OF DESIGNATOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF DESIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

The undersigned consent to the foregoing designation.

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] SOLVENCY CERTIFICATE

 

The undersigned, [·], Chief Financial Officer of Rockwell Collins, Inc., a
Delaware corporation (the “Company”) hereby certifies, on behalf of the Company,
pursuant to Section 3.02(c) of the Bridge Credit Agreement, dated as of
December 16, 2016 (the “Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement), among the Company, as borrower, the lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent, to the Agent and the
Lenders that the Company and its Subsidiaries, on a consolidated basis, after
giving effect to the Transactions, are Solvent.

 

“Solvent” means, as of any date of determination, (a) the fair value of the
assets of the Company and its subsidiaries on a consolidated basis, at a fair
valuation, exceeds the debts and liabilities of the Company and its Subsidiaries
on a consolidated basis, (b) the present fair saleable value of the property of
the Company and its subsidiaries on a consolidated basis is greater than the
amount that will be required to pay the probable liability of the Company and
its subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and its subsidiaries on
a consolidated basis are able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and its subsidiaries on a consolidated
basis do not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date, in each case, on such
date.  The amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on behalf of the
Company on the date first written above.

 

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

By:

 

 

Name: [·]

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------